 U.S. STEEL 153U.S. Steel, a Division of USX Corporation and United Steelworkers of America, Local Union No. 5092, AFLŒCIO.  Cases 4ŒCAŒ27695Œ1 and 4ŒCAŒ27695Œ2 September 12, 2003 DECISION AND ORDER BY MEMBERS LIEBMAN, SCHAUMBER, AND WALSH On July 25, 2001, Administrative Law Judge Michael A. Marcionese issued the attached decision.  The Re-spondent filed exceptions, a supporting brief, and a reply brief.  The General Counsel filed an answering brief.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order.2ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, U.S. Steel, a Division of USX Corporation, Fairless Works, Pennsylvania, its offi-cers, agents, successors, and assigns, shall take the action set forth in the Order.  MEMBER SCHAUMBER, concurring. I agree with my colleagues that the Respondent vio-lated Section 8(a)(1) and (3) of the Act by discharging accounting department employees Brian Koontz and Stanley Zuczek on June 4, 1998,1 because of their union                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. In adopting the judge™s finding that the Respondent violated Sec. 8(a)(1) and (3) of the Act by discharging Brian Koontz and Stanley Zuczek because of their union and other protected concerted activities, we find it unnecessary to rely on the judge™s speculation that: employee Koontz likely would have simply ignored Department Manager Clair™s request to return the pager in light of all that ﬁhe and Zuczek had re-cently been through at the hands of the Respondentﬂ; employee Zuczek likely would have ignored Department Manager Clair™s request to return the pager, and that Clair™s threat to bill employee Zuczek for the pager ﬁmust have seemed inconsequentialﬂ; and regarding Department Manager Pentin™s motive for attempting to hand-deliver the May 6, 1998 letters to employees Koontz and Zuczek. 2 We will substitute a new notice in accordance with our recent deci-sion in Ishikawa Gasket American, Inc., 337 NLRB 175 (2001). 1 All dates are in 1998 unless otherwise stated. and other protected concerted activities.2  As explained by the judge, ﬁ[t]he real issue here is whether [Koontz™ and Zuczek™s] failure to return [their] pagers would have resulted in [their June 4] termination if not for Koontz™ and Zuczek™s history of union and protected concerted activity.ﬂ  (Sec. II,B, par. 12.)  I agree with the judge and my colleagues that the answer is ﬁno.ﬂ  I write separately, however, to explain why the Respondent™s argumentŒthat given Koontz™ and Zuczek™s history of insubordina-tion, the answer should be ﬁyes,ﬂ an argument to which I am not unsympathetic, must fail. Koontz and Zuczek were longtime employees of the Respondent who had clean disciplinary records up until October 1997.  Koontz and Zuczek were also longtime union officials who at all times relevant represented the bargaining unit employees as, respectively, grievance committeeman and grievance committee chairman.  As part of their union responsibilities, in May 1996, Koontz and Zuczek filed grievances on behalf of two female bargaining unit members who alleged that their supervi-sor had engaged in sexual harassment.  Koontz™ and Zuc-zek™s filing of charges and meetings with the Respon-dent™s officials over the sexual harassment issues contin-ued into 1997.  Also in 1997, Koontz and Zuczek pro-tested John Pentin™s, the Respondent™s accounting de-partment manager, work assignments for a May 1997 physical inventory.  Pentin did not appreciate Koontz™ and Zuczek™s perceived interference and, at a May 30, 1997 meeting to discuss the issue, called Koontz a ﬁmŠfŠ.ﬂ  Koontz and Zuczek then informed another man-ager of Pentin™s behavior at the meeting.  On the follow-ing day, May 31, Pentin told Zuczek that if Koontz and Zuczek pursued the incident any further and put a black mark on his record, he would fire them both. It is against this background of a ﬁhistory of union and protected concerted activity,ﬂ that the judge considered the issue presented, i.e., whether the Respondent™s June 4 discharges of Koontz and Zuczek violated the Act.  The Respondent, on the other hand, asserts that the June 4 discharges can only be properly understood when viewed in the context of the Respondent™s earlier discipline of Koontz and Zuczek. As to these disciplinary actions, on October 20, 1997, Koontz and Zuczek received 5-day suspensions (their first discipline) for being ﬁabsent from work without permis-sion.ﬂ  Pentin had called a mandatory meeting for October 16, 1997, and employees had been informed that they would have to get excused by Pentin if they could not attend the meeting.  Koontz and Zuczek neither attended  2 I also agree with my colleagues that the judge properly denied the Respondent™s motion to sever and dismiss the complaint allegations relating to Koontz.   340 NLRB No. 22  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 154 the meeting nor requested ex
cuses from Pentin.  Instead, 
they followed their routine procedure of informing their 
immediate supervisor when they were called out on union 
business.  Then, on January 5, the Respondent discharged 
Koontz and Zuczek for failing to
 report to work as di-rected on December 22, 1997.  In brief, Koontz and Zuc-

zek had remained at work through November 11, 1997, 

the last day of the disciplinary hearing over their October 
20 5-day suspensions.  They called out sick on November 
12, 1997, and their doctor sent the Respondent letters 
regarding their condition and explaining that they would 
not be able to return to work until further notice.  The 
Respondent plainly doubted whether Koontz and Zuczek 
were unable to return to work for medical reasons, but it 

failed to follow the advice of its own doctor, Dr. Pearcy, 
that it get an independent medical evaluation of Koontz 
and Zuczek.  Instead, on December 18, 1997, the Re-
spondent directed that Koontz
 and Zuczek return to work 
on December 22, 1997, and th
en it denied the Union™s 
December 19, 1997 request that the Respondent delay 

Koontz™ and Zuczek™s return until December 26, after the 
Christmas holiday, so that both men could consult their 
doctors.  When Koontz and Zuczek failed to report to 
work as directed on Decem
ber 22, the Respondent noti-
fied them that it had suspended them for 5 days subject to 
discharge.  The Respondent converted their suspensions 
to discharges on January 5. 
The Union grieved both the 5-day suspensions and the 
January 5 discharges.  Arbitrators sustained both griev-

ances.  As to the 5-day suspen
sions, the arbitrator found 
that although Koontz and Zu
czek appeared to have ﬁmis-
use[d] their positions as union officials in a manipulative 
manner to miss the October 16 meeting,ﬂ he nevertheless 
sustained the grievances on the grounds that his was ﬁan 
isolated act of misconductﬂ which, given Koontz™ and 
Zuczek™s clean disciplinary r
ecords, did not warrant the 
Respondent™s disregard of its
 progressive disciplinary 
system.  (It is unclear why, in light of his finding of a 
ﬁmisuse [of Koontz™ and Zuczek™s] positions as union 
officials,ﬂ the arbitrator di
d not overrule the grievances 
but reduce the discipline.) 
As to the January 5 discharg
es, the arbitrator in that 
proceeding found that the gr
ievants ﬁpresented evidence 
of disability which on its face cannot be rejected as un-
reasonableﬂ and that the Re
spondent had not established 
a convincing reason for rejec
ting that evidence.  The ar-
bitrator explained that the determination that the Re-
spondent lacked proper cause
 to discharge Koontz and 
Zuczek was based on ﬁa finding that at the time they 

were ordered to report to work they satisfied the eligibil-
ity requirements for sick leave and salary continuance set 
forthﬂ in the contract.  So much for the relevant back-

ground. 
As to the June 4 discharges at issue here, the facts are 
relatively straightforward.  Having discharged Koontz and 

Zuczek on January 5 for failure to report to work, the Re-
spondent, by certified letters of January 13, instructed 
Koontz and Zuczek to return their pagers to the Respon-

dent.  The letters warned that failure to return the pagers 
within 30 days would result in their being personally 
billed for the cost of the pagers (the company from which 
the Respondent leased the pagers charged the Respondent 
$99.95 for lost pagers).  Both men ignored the letters™ 
contents.  Neither returned his pager within the required 
30 days nor otherwise responded to Respondent™s January 
13 letter.  The Respondent, however, took no action 

against them at that time.  Th
en, on May 5, at the end of 
the arbitration hearings over
 their October 1997 suspen-
sions, Pentin attempted to hand-deliver letters, dated May 
6, to Koontz and Zuczek.
3  In the letters, Pentin referred 
to the January 13 letters and stated that this was Koontz™ 

and Zuczek™s second and final notice to return the pagers.  
The letters, which were identical, warned that failure to 
return the pagers by May 20 could result, inter alia, in the 
issuance of ﬁdiscipline up to and including discharge.ﬂ  
Neither responded to the May 20 letter.  On May 29, the 
Respondent sent certified le
tters to Koontz and Zuczek 
which notified them of 5-day suspensions subject to dis-
charge for ﬁfailure to retu
rn company property as in-
structed.ﬂ  The Respondent 
converted the suspensions to 
terminations by certified letters dated June 4. 
Relying on Koontz™ and Zuczek™s filing of grievances 
and unfair labor practice charges on behalf of unit em-
ployees, the Respondent™s knowledge of that protected 
concerted activity, and the animosity exhibited by Pentin 
and other Respondent officials toward Koontz and Zuc-
zek for engaging in that activity, the judge found that the 
General Counsel had carried its initial burden under 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982), of 
showing that the Respondent™
s June 4 discharges of 
Koontz and Zuczek were unlaw
fully motivated.  In find-
ing that the General Counsel had shown that the June 4 
discharges were unlawfully motivated, the judge relied in 
addition on the earlier arbitration awards, and on the 
                                                          
 3 In finding the violations allege
d, I do not rely on the judge™s un-
supported speculation that ﬁPentin™s hand-delivery of these letters was 
a calculated strategy by him and th
e Respondent to ensure that Koontz 
and Zuczek did not know their jobs were again in jeopardy.ﬂ  (Sec. 
II,A,2, par. 14.)  Indeed, it is just 
as, if not more, likely that the Re-
spondent wanted to ensure that Koontz and Zuczek were aware that 
their jobs were in jeopardy and therefore hand-delivered the notices 
rather than running the risk that
 Koontz and Zuczek would ignore let-
ters sent by mail, as they had the January 13 letters. 
 U.S. STEEL 155facts that the Respondent had never previously disci-
plined, much less discharged, an employee for failing to 
return a pager, and that it had discharged Koontz and 
Zuczek without conducting an investigation prior to dis-
charging them.   
Having found that the General Counsel had satisfied 
its initial burden of showing that the discharges of 
Koontz and Zuczek were unla
wfully motivat
ed, the judge 
next considered whether the Respondent had shown on 
rebuttal that it would have discharged Koontz and Zuc-

zek even absent their protected concerted activity.  In 
finding that the Respondent failed to rebut the General 
Counsel™s initial showing that the discharges were 
unlawfully motivated, the judge found without merit the 
Respondent™s various defenses, including, inter alia, its 
defense that the June 4 discharges were justified because 
Koontz™ and Zuczek™s failure to return the pagers was the 
culmination of a pattern of defiant behavior that was evi-

denced by their conduct which led to their October 20, 
1997 5-day suspensions and their January 5 discharges. 
I agree with the judge that 
since the arbitrators found 
that the 5-day suspensions and January 5 discharges were 
not justified, and that the arbitration awards ordered the 
expunction of the disciplinary actions from Koontz™ and 
Zuczek™s records, the Respondent cannot rely on that 
discipline to justify its June 
4 discharges of Koontz and 
Zuczek.  That is not to say, however, that Koontz and 
Zuczek did not engage in insubordinate behavior that, in 
other circumstances, might have subsequently justified 
their June 4 discharges.  
For I find that Koontz and Zuczek did engage in an act 
of insubordination when they deliberately failed both to 
attend the October 16 mandatory meeting and to notify 
Pentin, as required, that they would be absent.  Indeed, 
the arbitrator concluded as much when he found that 
Koontz and Zuczek appeared to have ﬁmisuse[d] their 
positions as union officials in a manipulative manner to 
miss the October 16 meeting.ﬂ 
 I also find that Koontz 
and Zuczek may have engaged in insubordinate behavior 
by failing to report to work as ordered on December 22, 
1997.  Assuming such acts of insubordination, in my 
view the Respondent would have been justified in dis-
charging Koontz and Zuczek fo
r another, third, act of 
insubordination, the failure to return their pagers as in-
structed. The problem with the Respondent™s ﬁinsubordinationﬂ 
defense, however, is that the Respondent did not disci-
pline Koontz and Zuczek for insubordination.  Rather, it 
gave them 5-day suspensions on October 20, 1997, for 
being ﬁabsent from work without permissionﬂ; it dis-

charged them on January 5 for failing to report to work 
as directed on December 22, 1997; and it discharged 
them a second time on June 4 for ﬁfailure to return com-
pany property [i.e., the pagers] as instructed.ﬂ  Thus, the 
Respondent itself tied its discipline and discharges of 
Koontz and Zuczek to specific 
individual acts of alleged 
misconduct.  Further, it is significant that the Respon-
dent™s June 4 discharge of Koontz and Zuczek was in-
consistent even with the in
itial disciplinary action it first 
notified them it would take if the pagers were not re-
turned, the deduction of the cost of the pagers from their 
salaries.  For although the Respondent set out this initial 
disciplinary action in its Januar
y 13 letter, i.e., after the 
October 20, 1997 5-day suspensions and after the Janu-

ary 5 discharges, it made no reference to the earlier sus-
pensions and discharges in the January 13 letter.  Nor at 
that time did it to rely on those suspensions and dis-
charges to justify a more severe disciplinary action.  For 
these reasons, it is too late in the day for the Respondent 
to justify its June 4 discharges of Koontz and Zuczek by 
asserting that it discharged them for a reason other than 
the reason it gave at the time. 
In sum, the Respondent™s ﬁinsubordinationﬂ defense 
must fail.  If, however, the Respondent had actually dis-
ciplined Koontz and Zuczek for insubordination, and had 
applied its own progressive disciplinary system, rather 
than an escalating one, to each act of misconduct, the 
result might be different. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT discharge or otherwise discriminate 
against any of you for supporting United Steelworkers of 

America, Local Union No. 5092, AFLŒCIO, or any other 
union, or for engaging in any other concerted activities 
that are protected by the Act. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 156 WE WILL, within 14 days from the date of the 
Board™s Order, offer Stanley 
Zuczek full reinstatement to 
his former job or, if that job no longer exists, to a sub-
stantially equivalent position, without prejudice to his 
seniority or any other rights or privileges previously en-
joyed.  
WE WILL make Brian Koontz and Stanley Zuczek 
whole for any loss of earnings and other benefits result-

ing from their discharge, less any net interim earnings, 
plus interest. 
WE WILL, within 14 days from the date of the 
Board™s Order, remove from our files any reference to 
the unlawful discharges of 
Koontz and Zuczek, and WE 
WILL, within 3 days thereaft
er, notify each of them in 
writing that this has been done and that the discharges 
will not be used against them in any way. 
 U.S. STEEL, A DIVISION
 OF USX CORPORATION 
 Barbara C. Joseph, Esq., 
for the General Counsel. 
Thomas G. Servodidio and Joseph N. Fabrizzio, Esqs. (Duane, 
Morris & Heckscher, LLP)
, for the Respondent. 
Wayne Hamilton, Esq. (Galfand, Berger, LLP), 
for the Charg-ing Party. 
DECISION STATEMENT OF THE CASE 
MICHAEL A. MARCIONESE, Ad
ministrative Law Judge. I 
heard this case in Philadelphia, 
Pennsylvania, on June 6 and 7, 
August 14Œ18, and September 6, 2000. United Steelworkers of 
America, Local Union No. 5092, AFLŒCIO (the Union) filed 
the unfair labor practice charges on November 27, 1998.
1  Based on these charges, a corrected order consolidating cases, 
consolidated complaint and notice of hearing issued on July 8, 
1999. The complaint alleges that
 the Respondent, U.S. Steel, a Division of USX Corporation, violated Section 8(a)(1) and (3) 
of the Act by discharging empl
oyees Brian Koontz and Stanley 
Zuczek on June 4, 1998.
2  The Respondent filed its answer to 
the complaint on July 23, 1999, denying the unfair labor prac-
tice allegations and asserting several affirmative defenses. The 
Respondent asserted that its ac
tions were motivated by a good-
faith belief that Koontz and Zuczek had committed offenses 
warranting discipline; that, assu
ming protected concerted activ-
ity were found to have motivat
ed the Respondent™s actions, it 
would have taken the same actio
n in the absence of protected 
activity; and that the Responde
nt had already rescinded the 
June 4 discharge of Koontz.
3                                                          
                                                           
1 All dates are in 1998 unless otherwise indicated. 
2 The corrected complaint also alle
ged that a November 3, 1998 dis-
charge of Koontz was unlawful. By
 letter dated March 2, 2000, the 
Regional Director dismissed this alle
gation, deferring to an arbitration 
award upholding the discharge. See 
Spielberg Mfg. Co., 
112 NLRB 
1080 (1955), and 
Olin Corp., 
268 NLRB 573 (1984). 
3 The Respondent also asserted a general 10(b) defense. The Re-
spondent did not pursue this defense at the hearing or in its posthearing 
brief. 
The June 4 terminations of Koontz and Zuczek occurred in 
the context of a protracted dis
pute between these two long-term 
employees, both active union representatives, and the Respon-
dent™s management. The story th
at unfolded at the hearing be-gan in the spring of 1996, if not earlier, when employees com-
plained to Koontz and Zuczek about perceived sexual harass-
ment by their supervisor, and continued beyond the specific 
unfair labor practice alleged in the complaint. The June 4 termi-
nations of Koontz and Zuczek were the second attempt by the 
Respondent to terminate them 
in a 6-month period. The Re-
spondent initially terminated Koontz and Zuczek on January 5. 
An arbitration panel reversed that action in an award that issued 
after the June 4 discharge. Less 
than 3 months earlier, on Octo-
ber 20, 1997, the Respondent had suspended Koontz and Zuczek 
for 5 days, an action that was also reversed in an arbitration 
award rendered after the June 
4 terminations. The General Counsel has deferred to both arbitration awards under the 

Board™s Spielberg/Olin, supra, deferral policy.  On November 3, 
after the discharge at issue here, the Respondent attempted a 
third time to discharge Koontz. That attempt proved successful, 
with the arbitrator upholding the di
scharge in an award to which the General Counsel has also deferred. The facts related to the 
June 4 terminations at issue before me are relatively simple and 
straightforward, and the appli
cable legal standard, i.e., the 
Board™s Wright Line
4 motivation test, is well established. How-
ever, my decision is complicated by the parties™ insistence that I 
consider all of the preceding events in determining whether the 
Respondent™s action on June 4 wa
s motivated by protected ac-
tivity, or would have occurred even
 in the absence of this activ-ity. The General Counsel and th
e Charging Party argue that the 
June 4 termination was merely one 
in a series of discriminatory 
and pretextual actions which the Respondent took against 
Koontz and Zuczek with the intent of ridding itself of these ac-
tive and outspoken union grievance representatives. On the other 
hand, the Respondent argues that the conduct for which Koontz 
and Zuczek were terminated on June 4 is just another example 
of a pattern of defiant behavior and disregard of management 
authority by Koontz and Zuczek that is unrelated to their pro-
tected activity. The Respondent 
and the General Counsel each offered a great deal of evidence to convince me of their respec-
tive positions. Much of this evidence has already been consid-
ered by three arbitration panels
 whose findings have been effec-
tively adopted by the Board™s General Counsel. Other evidence, 
not previously considered, will be discussed in the findings of 
fact. Although I may not address all of the evidence and the 
many conversations and events that I heard testimony about in 
this proceeding, all of the evidence has been considered in 
reaching my decision. Statements or events that are remote in 
time or of little relevance to resolving the unfair labor practice 
issue have been omitted from this decision.  
Before turning to the facts, there are two preliminary mo-
tions that must be addressed. 
 4 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert 
denied 455 U.S. 989 (1982). 
 U.S. STEEL 157Motion to Correct the Record 
The parties filed their respec
tive briefs on October 20, 2000. 
Counsel for the General Counsel filed with her brief a motion 
to correct the transcript. The 
Respondent filed a response in 
which he stipulated to most of the General Counsel™s correc-
tions, either as proposed or as modified by the Respondent, and 
proposed several additional corrections that were accurate and 

consistent with the corrections proposed by the General Coun-
sel. As to these corrections, I 
shall grant the General Counsel™s 
motion as supplemented by th
e Respondent™s response and 
correct the transcript accordi
ngly. Counsel for the Respondent 
opposed three of the General Counsel™s proposed corrections. Because there is a significant dispute between the parties as to 
these three alleged errors in the transcript, they require addi-
tional discussion. 
The General Counsel proposed correcting the transcript at 
page 615, line 10 from ﬁdoes heﬂ to ﬁdo you.ﬂ The Respondent 
contends that the current transcript version accurately reflects 
the question that counsel for the General Counsel asked the 
witness at the hearing. The Respondent argues that the General 
Counsel is attempting to change
 her question to remove an 
alleged inconsistency in the testimony of the witness (Phillip 

Bourke). Having reviewed the disputed portion of the transcript 
in the context of THE Genera
l Counsel™s overall examination 
of the witness and his earlier responses, I find that the correc-

tion proposed by the General Counsel is accurate and that the 
text in the transcript is erroneous. Accordingly, I shall grant the 
General Counsel™s motion in this respect. 
The General Counsel proposed correcting the transcript at 
page 783, line 15 from ﬁit™s partﬂ to ﬁit™s not part.ﬂ This portion 
of the transcript relates to the Respondent™s proffer of a docu-
ment (R. Exh. 29) that contained handwriting on the back. The 
dispute is over what Respondent™s counsel said at the hearing 
when asked about this handwriting. Although my own recollec-
tion is that counsel said it was not part of the document, I find it 
unnecessary to correct this portion 
of the transcript. Counsel for 
the Respondent stated at the hearing, and reiterated in his 
posthearing response to the General Counsel™s motion, that the 
Respondent was not relying on 
this handwritten part of the 
document. Moreover, in ruling on the proffer at the hearing, I 

explicitly excluded the handwriting from the document re-
ceived in evidence. Whether the handwriting was part of the 
document or not is of no consequence because the handwriting 
is not in evidence and cannot be considered in making a deci-
sion in this matter. 
The General Counsel proposed correcting the transcript at 
page 858, line 21 from ﬁcontestﬂ
5 to ﬁconduct.ﬂ The Respon-
dent argues that the word in the transcript is a correct transcrip-
tion of the witness™ testimony. Having reviewed the transcript 
in the context of the overall testimony of this witness (Deborah 
Jensen, the attorney for the Union who represented the dis-
criminatees during an arbitratio
n proceeding), I agree with the 
Respondent that the witness used the word contest, not conduct. 

Moreover, the transcript as cu
rrently typed makes more sense 
                                                          
                                                           
5 As the Respondent correctly notes, the word that actually appears 
in the transcript at that location is ﬁcontest,ﬂ not ﬁcontent,ﬂ as claimed 
by the General Counsel. 
in context than the correction 
proposed by the General Counsel. 
Accordingly, I shall deny the General Counsel™s motion to 
correct the transcript in this regard.  
A complete list of the corrections made to the transcript pur-
suant to my order is attached to this decision as appendix A 
[omitted from publication]. 
The Respondent™s Motion 
to Sever and Dismiss 
 Case 4ŒCAŒ27695Œ2 (Koontz™ case) 
At the outset of the hearing, 
the Respondent filed a written 
motion to sever and dismiss the charge filed by the Union on 
Koontz™ behalf. The Respondent argued that the Union negoti-
ated a prearbitration settlement of its grievance over Koontz™ 
June 4 discharge, the subject of this proceeding, and that the 
Board should defer to that settlement. The Respondent argued 
further that the settlement and the subsequent termination of 
Koontz on November 3, upheld in an arbitration decision to 
which the General Counsel has already deferred, renders further 
litigation of the unfair labor practice allegation moot. Counsel 
for the General Counsel object
ed. The General Counsel con-
tended that there was no ﬁnegotia
tedﬂ settlement of the griev-
ance over Koontz™ June 4 discha
rge. While conceding that the 
subsequent termination of Koont
z would limit the remedy for 
any unfair labor practice found here, the General Counsel dis-
puted Respondent™s contention that the issue was moot. Be-
cause the Respondent™s motion rais
ed substantial factual issues 
regarding the existence of a settlement and because the motion 
had been filed with no advance notice to the General Counsel, I 
deferred ruling on the Respondent™s motion until after hearing 
all the evidence and receiving briefs from the parties.
6During the hearing, Deborah Jensen, the Union™s attorney, 
and James Garraux, the Responde
nt™s vice president of em-
ployee relations who held the position of general manager of 
employee relations at the time, testified regarding the alleged 
ﬁsettlementﬂ of Koontz™ grievanc
e. Jensen testified that, on 
October 27, the date the grievances over Koontz™ and Zuczek™s 

June 4 terminations were scheduled to be arbitrated, she had a 
discussion with Garraux before the hearing commenced. Gar-
raux told her that the Respondent intended to arbitrate Zuczek™s grievance solely on the basis of timeliness. With respect to 
Koontz, Garraux said that the Respondent had decided to sus-
tain the grievance, to reinst
ate Koontz and make him whole. 
According to Jensen, Garraux did not tell her that the Respon-
dent planned to term
inate Koontz again before he could return 
to work. Based on Garraux™s repr
esentations, Jensen decided 
not to pursue Koontz™ grievance to
 arbitration. Jensen denied 
that the grievance was ever withdrawn. Garraux™s testimony 
differed only slightly. According to 
Garraux, he told Jensen that 
ﬁin order to resolve the case,ﬂ he
 would rescind the discharge, 
make Koontz whole and treat his personnel record as if the 
 6 The General Counsel indicated 
that dismissal of the Koontz™ 
charge would not have resulted in 
any reduction in the length of the 
hearing because Koontz was a corrobor
ating witness for Zuczek and the 
General Counsel was relying on the 
Respondent™s similarity of treat-
ment of the two discriminatees as a factor showing unlawful motiva-
tion. The Respondent™s counsel conceded that, even if I deferred to the 
ﬁsettlementﬂ of Koontz™ 
grievance, the General 
Counsel would have the 
right to offer the same eviden
ce in support of Zuczek™s charge. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 158 incident never occurred. Garraux testified that Jensen accepted 
this resolution of the grievance by not going forward with the 
arbitration. Although Garraux denied that he specifically told 
Jensen that Koontz would be reinstated, he acknowledged being 
aware that Jensen would believe that reinstatement was implicit 
in his offer to rescind the discharge.7 Garraux admitted that he 
knew at the time of this discussion that the Respondent was 

going to suspend Koontz for 5 days, subject to discharge, be-
fore he could return to work. Garraux also admitted not telling Jensen any of this. Garraux testified that the Respondent™s ob-
jective in revoking Koontz™ June
 4 discharge only to discharge 
him again was to get damaging evidence against Koontz, indi-
cating that he had lied in an unemployment proceeding, before 
the arbitrator who had ordered him reinstated. On October 30, 3 
days after Jensen™s conversatio
n with Garraux, the Respondent 
issued Koontz the 5-day suspension, which it converted to a 
discharge on November 3. 
On October 6, 1999, almost a ye
ar after the parties had ﬁset-
tledﬂ the grievance over Koontz™ June 4 discharge, the parties 
appeared again before the arbitrator. This time, the arbitrator 
was scheduled to hear the Union™s complaint that the Respon-dent had not complied with the arbitrator™s August 31 backpay 
award concerning the January 5 discharge of Zuczek and 
Koontz.8 The transcript of that hearing shows that the parties 
negotiated a settlement of the Un
ion™s claims and put the terms of the settlement on the record. Jensen testified that this settle-
ment had nothing to do with the grievance over the June 4 dis-
charge. Garraux testified that the agreement reached by the 
parties in October 1999 resolved the ﬁmake wholeﬂ issues re-
garding both the August 31 arbitration award and the October 
1998 ﬁsettlementﬂ of the grievance over Koontz™ June 4 dis-
charge. In the arbitration transcript, Garraux precedes his de-
scription of the terms of the settlement with a statement that he 
was ﬁgoing to put on the record a settlement of the claims 
raised in the compliance hearing.ﬂ He then describes what the 
Respondent had agreed to do in order to comply with the arbi-

trator™s backpay order for Zuczek and Koontz. With respect to 
Koontz, the Respondent agreed to make him whole by paying 
him salary continuance from Janua
ry 5, the date of his first 
discharge, until March 1, and backpay based on a comparable 

employee™s earnings from March 1 until October 30. Garraux 
stated that this agreement was a compromise and would not be 
prejudicial to the positions raised
 by either party. Garraux™s 
statement describing the terms of the settlement is followed in 

the transcript by Jensen™s statement that Garraux™s recitation 
was ﬁcompletely accurate.ﬂ The 
hearing then ended without any 
further discussion. That same day, the parties arbitrated the 
                                                          
 7 The parties™ collective-bargaining agreement would support such a 
belief on Jensen™s part. Under Sec. 8(C), ﬁ[s]hould any initial suspen-
sion, or affirmation, modification, or
 extension thereof, or discharge be 
revoked by the Company, the Compan
y shall reinstate and compensate 
the employee affected.ﬂ Thus, the 
contract explicitly requires rein-statement when the Respondent revokes a discharge. 
8 The Respondent™s counsel mistakenly argued that the compliance 
hearing related to the ﬁsettlementﬂ of the grievance over the June 4 

pager discharge. It is clear from the caption on the transcript of the 
hearing that the parties were in f
act arbitrating compliance with the 
August 31 award. 
grievance over Koontz™ November 
3 discharge. As of October 
6, 1999, Koontz had still not returned to work. Koontz testified 
before me, without contradiction, that he did not receive any 
backpay under the August 31 awar
d until a few weeks before 
the hearing in this case opened. 
In support of his motion, the Respondent argues that the 
Board™s policy is to defer to gr
ievance settlements when they meet the standards that the Board has established in 
Spielberg, supra, and 
Olin, supra, for deferral to an arbitration award. 
Under this test, the Board will defer to a prearbitration griev-
ance settlement where it was reached under the terms of the 
contractual grievance procedure,
 the procedure was ﬁfair and 
regular,ﬂ all parties have agreed to be bound by the settlement, 

and the results of the settlement
 were not ﬁclearly repugnant to 
the principles and policies of the Act.ﬂ As the Board has de-
fined the last criteria, a grievance settlement is not ﬁclearly 
repugnantﬂ unless it is ﬁpalpably 
wrong as a matter of law.ﬂ Alpha Beta Co., 
273 NLRB 1546 (1985), affd. sub nom. 
Mahon 
v. NLRB, 
808 F.2d 1342 (9th Cir. 1987). The Board also re-
quires that the parties have ﬁcon
sidered the unfair labor practice 
issueﬂ in settling the grievance, i.e., that the contractual issue 
and the unfair labor practice issue are factually parallel and the 
parties were generally aware of the facts relevant to resolving 
the unfair labor practice issue. 
Postal Service, 300 NLRB 196 
(1990).  Initially, I find that there was no ﬁsettlementﬂ of Koontz™ 
grievance over the June 4 discharge at issue here. There is no 
dispute that Garraux did not disclose to the Union, on October 
27, 1998, the Respondent™s intenti
on not to reinstate Koontz as 
part of its offer to rescind his 
discharge. It is also undisputed 
that Jensen, the Union™s representative, believed that reinstate-
ment was at least implicit in Ga
rraux™s offer. Such a belief was 
reasonable in light of the explicit language in the parties™ con-

tract quoted at footnote 8 above
. Garraux admitted being aware 
that Jensen interpreted his offer as including reinstatement. It is 

clear from this testimony that the parties attached two very 
different meanings to the language
 used in the agreement. Un-der these circumstances, the ﬁmeeting of the mindsﬂ required 
for the formation of an agreement was absent. See 
Intermoun-tain Rural Electric Assn., 
309 NLRB 1189, 1192 (1992); How-ard Electrical & Mechanical, 
293 NLRB 472, 489Œ491 (1989). 
Cf. Monterey/Santa Cruz Building Trades Council (National 
Refractories), 
299 NLRB 251, 256Œ257 (1990).  
The parties™ resolution of the compliance grievance a year 
later also did not create an agreement that resolved the issues 
surrounding Koontz™ June 4 discharge. The question of his 
reinstatement was still unresolved. By that point in time, it was 
clear that the Union had not accepted the terms that were actu-
ally offered by Garraux a year earlier, i.e., revocation of the 
discharge without reinstatement. 
In fact, the Union had grieved 
Koontz latest discharge almost immediately and pursued it to 
arbitration with the arbitration hearing taking place the very day 
the parties ﬁsettledﬂ the backpay issues related to the June 4 
discharge.  Under the these circumstances, there was no ﬁset-
tlementﬂ under which all parties had agreed to be bound that 
resolved either the grievance or the unfair labor practice. See 
Spann Maintenance Co., 
289 NLRB 915 (1988). 
 U.S. STEEL 159Even were I to find that a settlement agreement was reached 
in October 1998 or October 1999, deferral would not be appro-
priate because the settlement di
d not satisfy the Board™s stan-
dards cited above. Any ﬁagreementﬂ by the Union to forego 
arbitration of its grievance ove
r Koontz™ June 4 discharge was 
fraudulently induced. When Garraux offered to rescind the 

discharge, he knew that the Respondent had no intention of 
reinstating Koontz. At the same
 time, Garraux also knew that 
the Union would interpret his offer as including reinstatement 

even if he did not use the word
. Nevertheless, he said nothing 
that would have put the Union on notice that his offer meant 
something different than the contract and the parties™ practice 
would indicate. Garraux™s failure 
to disclose the Respondent™s 
plans to Jensen was not merely an oversight. It was a calculated 
strategy to achieve the Responde
nt™s goal of issuing a termina-tion that would ﬁstickﬂ before an arbitrator. There is no ques-

tion, based on the evidence in the record before me, that the 
Union would never have agreed 
to settle Koontz™ June 4 dis-charge without reinstat
ement. On the contrary, a year later the 
Union was still pursuing reinstatement for Koontz, arguing 
before the arbitrator that th
e Respondent™s immediate termina-
tion of Koontz upon rescission of the June 4 discharge was 

evidence of its discriminatory motivation. Where one party 
induces the other to settle a grievance by failing to disclose a 
material fact, as was the case 
here, the proceedings cannot be 
said to have been ﬁfair and regular.ﬂ Moreover, because the Act 

encourages good faith and honesty in dealings between the 
parties to a collective-bargai
ning relationship, the putative 
grievance settlement here is ﬁc
learly repugnantﬂ to the princi-
ples and policies of the Act.  
The putative settlement of Koontz™ June 4 discharge also 
fails to meet the Board™s standards for approval of non-Board 
resolutions of unfair labor practice charges. See 
Independent 
Stave Co., 287 NLRB 740 (1987).
9 The Board evaluates such 
settlements in light of all factors present in a case to determine 
whether ﬁit will effectuate the purposes and policies of the Act 
to give effect to th
e settlement.ﬂ Id. at 743. One of the factors 
the Board considers is whether there has been any ﬁfraud, coer-
cion, or duress by any of the parties in reaching the settlement.ﬂ 
I have already found that Garraux™s behavior fraudulently in-
duced the Union to agree to a set
tlement that it would not have 
agreed to were all the facts known. Approval of any non-Board 

resolution of Koontz™ June 4 discharge allegation would clearly 
not effectuate the purposes 
and policies of the Act. 
The Respondent also argues for 
dismissal of the allegations 
regarding Koontz on the basis that they are moot. Although 
there may no longer be any issue 
as to the reinstatement of 
Koontz based on the subsequent arbitration award upholding 
his November 3 discharge, and although all backpay issues 
affecting Koontz have been or could be resolved through the 
arbitration process, these issues only go toward the remedy that 
might be available in the event an unfair labor practice were 
                                                          
                                                           
9 The 
Independent Stave
 test applies to a much broader category of 
ﬁsettlements,ﬂ covering any voluntary resolution of unfair labor prac-
tice allegations reached outside the 
Board™s processes, without regard 
to whether it occurred in the context of a contractual griev-
ance/arbitration proceeding. 
found. The real issue here, which remains alive notwithstanding 
subsequent events, is whether the Respondent terminated 
Koontz and Zuczek on June 4 in vi
olation of the Act. This issue 
goes beyond the individual interests of Koontz and the Respon-
dent and concerns the public inte
rest as expressed in the Act, 
i.e., protecting the right of empl
oyees to engage in those activi-
ties enumerated in Section 7. The Respondent™s conduct in 
rescinding the June 4 discharg
e and terminating Koontz again 
hardly amounts to a disavowal or
 repudiation of any allegedly 
unlawful conduct. See 
Sam™s Club, 322 NLRB 8 (1996), enfd. 
141 F.3d 653 (6th Cir. 1998). 
Accordingly, for the above reasons, I shall deny the Respon-
dent™s motion to sever and dism
iss the allegations relating to 
Koontz and shall decide his case as well as Zuczek™s on the 
merits. On the entire record, as corrected above, and after con-
sidering the briefs filed by the General Counsel and the Re-
spondent, I make the following 
FINDINGS OF FACT 
I. JURISDICTION The Respondent, a corporation, op
erates a facility in Fairless 
Hills, Pennsylvania (the Fairless Works), where sheet and tin 
steel are processed and finished. The Respondent annually pur-
chases and receives goods valued in excess of $50,000 directly 
from points outside the Commonwealth of Pennsylvania. The 
Respondent admits and I find that it is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 

the Act and that the Union is a labor organization within the 
meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A. Facts 
1. Background The Union has represented a unit of the Respondent™s sala-
ried clerical and technical employees at the Fairless Works for 
many years.
10 The relevant collective-bargaining agreement 
covering this unit (referred to as
 the Basic Labor Agreement or 
BLA) was effective for the period February 1, 1994, to August 
1, 1999. At the time of the alle
ged unfair labor practices, the 
discriminatees, Koontz and Zuc
zek, had each been employed 
by the Respondent at the Fairless Works for about 30 years. 
They were members of the Union and had held various union 
offices for 20 years. During the period relevant to these pro-
ceedings, both worked in the accounting department with 
Koontz serving as the Union™s grievance committeeman and 
Zuczek serving as the chairman of the Union™s grievance com-
mittee. They had held these positions for approximately 10 
years. Koontz and Zuczek spent approximately 50 percent of 
their time on union business. Th
ere is no dispute that Koontz 
and Zuczek had clean disciplinary records until October 1997.  
In the spring of 1996, a female unit employee in the account-
ing department approached Koontz, in his role as grievance 

person, with a complaint of inappropriate conduct by a depart-
ment manager. The reported conduct could reasonably be per-
 10 Another local of the International Union, Local 4889, has repre-
sented the much larger unit of pr
oduction and maintenance workers at 
this facility for as many years. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 160 ceived to be a form of sexual harassment. Koontz relayed the 
employee™s concerns to Zuczek, in his role as chairman of the 
grievance committee. Koontz and 
Zuczek then met with Robert 
Kennedy, the Respondent™s manager of employee relations at 
the Fairless Works, on or 
about May 14, 1996. The employee 
who reported the conduct was also present. In addition to Ken-

nedy, the Respondent was represen
ted at this meeting by Wil-
liam McBunch, senior personne
l analyst whose responsibilities 
included cochairing the parties™ joint civil rights committee, and 
Louis Schack, who supervised 
the manager whose conduct was 
at issue. After hearing the employee™s complaint, Kennedy in-
structed McBunch to speak to the manager and report back to 
Kennedy. Kennedy advised Koont
z, Zuczek and the employee 
that he would advise them of the results of McBunch™s investi-
gation.11  The parties met again within a few weeks, after McBunch 
had spoken to the manager about the employee™s complaint. In 
the meantime, another female employee in the unit raised simi-

lar complaints about the same 
manager to Koontz and Zuczek. 
At this second meeting, McBunch reported to the Union and the 
complaining employees that the manager had denied engaging 
in any inappropriate conduct. 
McBunch informed Koontz, Zuc-zek and the employees that he had instructed the manager to 

cease locking his office door when meeting with employees and 
had reminded the manager of th
e Respondent™s zero tolerance 
policy toward sexual harassment. 
In response to this report, 
Koontz and Zuczek expressed the feeling that the manager 
should receive some form of discipline for his conduct. 
McBunch replied that the Respondent did not believe that any 
discipline was warranted. Either Kennedy or McBunch told 
Koontz and Zuczek that, due to a previously planned reorgani-
zation of the department, the ma
nager would shortly be moving 
out of the office where the complaining employees worked and 
into another building. He woul
d no longer have any supervisory 
authority over these employees. 
Koontz, Zuczek, and the em-ployees were told that this should prevent such problems from 

arising again. According to Koontz, the Union did not pursue 
the matter at that time because the employees who had com-
plained did not wish to pursue it after this meeting.
12                                                          
                                                                                             
11 At the hearing, I granted the General Counsel™s request, under 
Bannon Mills, 146 NLRB 611 (1964), to preclude McBunch from 
testifying about his investigation becau
se of the Respondent™s failure to 
furnish the General Counsel, pursuant to subpoena, with documents 

showing the results of McBunch™s i
nvestigation of the Union™s sexual 
harassment complaints. The Respondent, in its brief, asks that I recon-
sider my ruling because any failure
 to furnish McBunch™s notes was 
inadvertent. I see no reason to reverse my ruling. In any event, 
McBunch™s testimony regarding his i
nvestigation is immaterial to the 
allegations at issue in this proceed
ing. The issue I must resolve is 
whether Koontz and Zuczek were engaging in statutorily protected 
activity when they raised the co
mplaints with the Respondent and 
whether that activity motivated the Respondent™s actions against them. 
Resolution of this issu
e does not depend on the merits of the em-
ployee™s sexual harassment complaint 
or the adequacy of the Respon-
dent™s investigation of those complaints.   
12 This recitation is based on a compilation of the testimony of 
Koontz, Zuczek, Kennedy, and McBunch.
 The other participants at the 
meetings did not testify. Any disc
repancies in the testimony among the 
Zuczek testified that, in Ma
y or June 1996, shortly after 
these meetings, the manager who 
had been the subject of the complaints came to Zuczek™s o
ffice and told him that he would 
fire Zuczek and Koontz for the trouble they had caused him. At 
the time, this manager supervised Zuczek™s immediate supervi-
sor. Zuczek reported this threat
 to Koontz but did not otherwise 
pursue the matter. As pointed out by the Respondent, this reti-
cence was out of character for Koontz and Zuczek who often filed grievances and unfair labor practice charges over per-
ceived harassment and discrimi
nation based on their union 
activities. Nor did Zuczek or Koontz make any notes docu-
menting this alleged threat, conduct which also contrasts with 
their behavior on other occasions when they were threatened by 
the Respondent™s supervisors. Th
e manager, who testified as a 
witness for the Respondent, denied making such a threat. Coun-

sel for the General Counsel stated that the threat was not al-
leged as an independent violatio
n of the Act because it occurred 
more than 6 months before
 the charge was filed.  
Having considered the testimony and the above factors, I 
cannot credit Zuczek™s testimony regarding this threat. Al-

though I found Zuczek generally a 
believable witness, this par-
ticular portion of his testimony, which is totally uncorroborated 
and extremely self-serving, defies
 belief. Based on all the other 
evidence before me, I simply cannot believe that Zuczek would 

essentially have kept such a bald threat to himself all these 
years, sharing it only with Koontz. In any event, there is no 
evidence that this particular manager was involved in the deci-
sion to terminate Zuczek on June 4. Any threat he may have 
made to Zuczek 2 years earlier would seem immaterial, if not 
irrelevant, to the issues here. 
The undisputed evidence in the 
record indicates that the ac-
cused manager was relocated out of the area by June 1996 and 
replaced by a new manager, Robe
rt Walck. Walck also took 
over supervision of Zuczek™s immediate supervisor, William 
Winslade. The former manager, w
ho had been the subject of the 
employees™ complaints, trained 
Walck. The record contains a substantial amount of evidence 
regarding a training program on 
which Walck placed Zuczek beginning in August 1996. Zuczek 
had been in his current position,
 accounts payable control clerk, 
since the beginning of the year. Before the sexual harassment 

issue came up, he had filed grieva
nces and unfair labor practice 
charges complaining that he was 
being denied training in this new job because of his position 
as chairman of the grievance 
committee. There is no dispute that the particular training pro-
gram imposed on Zuczek was unprecedented in nature. At the 
conclusion of the 3-month training program, in November 1996, Walck removed Zuczek from his position, claiming that he had 
failed to adequately learn the job. Zuczek filed a grievance over 
this action, asserting that his removal was motivated by his ef-
forts on behalf of the employee
s who had complained of sexual 
harassment. Walck testified that
 he had no knowledge of any 
such complaints before seeing the grievance at the first-step 
meeting on November 20, 1996. However, Walck acknowl-
edged consulting with, and receiving advice regarding the de-
sign of the training program and Zuczek™s performance under it, 
 various witnesses do not affect credib
ility and are reasonable in light of 
the passage of time between 
the meeting and the hearing. 
 U.S. STEEL 161from other management official
s, including Schack, who were 
aware of the sexual harassment complaints. The complaint does 
not allege that Zuczek™s removal from his position was an unfair 
labor practice and the grievance he filed was apparently settled 
in 1997 in a package deal. The General Counsel relies on this 
incident as background evidence of animus toward Zuczek™s 
protected activities. I find it unnecessary to resolve all the fac-
tual and credibility issues surrounding Zuczek™s removal from 
the accounts payable position. There is ample other evidence of 
animus closer in time to the termination at issue here. 
In the fall of 1996, the two employees who had complained in 
the spring about inappropriate 
conduct by their manager again 
approached Koontz with concer
ns about the same manager. 
Although he was no longer assigned 
to their department, he was still spending time there and communicating with them by tele-
phone during the month-end closings. They complained that this 
continued contact made them unco
mfortable. After attempts to 
resolve the issue informally within the department were unsuc-
cessful, Koontz, on December 23, 1996, filed the first formal 
grievance on behalf of one of the employees. The grievance 
referred to the earlier complaints and their ﬁresolutionﬂ and al-
leged that the Respondent was not complying with the agree-
ment reached in the spring to remove the manager from the 
office. After the grievance was 
filed and denied at step one, Koontz and the grievant were asked to attend a meeting with 
Preston Henderson, the Responden
t™s department 
manager-labor 
relations and personnel, and Carl Csensich, another accounting 
department manager. This mee
ting occurred on January 3, 1997. 
According to Koontz, Henderson
 and Csensich questioned the employee about her motives in making the complaints and the 
specific conduct she believed wa
s inappropriate. Koontz testi-
fied that this questioning upset the employee, causing her to cry. 

Koontz ended the meeting and reported what occurred to Zuc-
zek. When Koontz and Zuczek complained to Kennedy, Ken-
nedy replied that Henderson had a different reading of the meet-
ing and felt that the grievant was satisfied.  Koontz then drafted 
a letter, which was sent to Kennedy under Zuczek™s signature on 
January 10, 1997, describing th
e meeting and expressing the 
employee™s concern that her co
mplaints were not being taken 
seriously. The letter ended by sta
ting the Union™s desire to re-
solve the matter ﬁin houseﬂ and requested a meeting with Ken-
nedy to discuss the grievant™s concerns.
13 Koontz and Zuczek met with Kennedy on January 
15, 1997. McBunch was also 
present. Koontz and Zuczek reiterat
ed their belief that the Re-
spondent had reneged on an agreement to keep the manager 
away from the employees who had complained about his con-
duct. Kennedy denied making an
y such commitment. Kennedy 
then accused Koontz of inciting the two female employees to 
make these complaints because of a personal vendetta he had 
against the manager in question. Koontz denied this and filed his 
own grievance protesting this accusation.14                                                          
                                                                                             
13 Neither Henderson nor Csensich 
testified about the January 3 
meeting. Surprisingly, Henderson de
nied having any involvement in 
dealing with the sexual harassment complaints in 1996Œ1997. The 
January 10 letter sent to Kennedy under Zuczek™s signature clearly 
refers to Henderson™s involvement in the January 3 meeting. 
14 The Respondent made the same accusation in the response it filed 
to a Finding of Probable Cause by the Pennsylvania Human Relations 
On January 16 or 17, 1997, the 
two female employees asked 
Koontz and Zuczek to accompany them to Philadelphia to file 
EEOC charges against the Respondent. After Koontz and Zuc-
zek informed their supervisors that they and the two female 
employees would be taking the next day off for union business, 
Kennedy asked to meet with them. Koontz and Zuczek started 
the meeting with Kennedy in Kennedy™s office. Zuczek told 
Kennedy that the two women were prepared to file EEOC 
charges regarding the manager™s c
onduct, as well as a claim that 
the Respondent had created a hostile work environment. Zuczek 
also told Kennedy that a third female employee had come for-
ward with similar complaints ab
out the same supervisor. Zuczek 
told Kennedy that the women felt they had no choice but to file 
EEOC charges because nothing had been done despite the pre-
vious meetings and grievances 
they had filed. Kennedy sug-
gested they adjourn the meeting to a local tavern, the Bridge 

Café, to see if they could come to some resolution that would 
prevent the filing of EEOC charges. At the tavern, Kennedy 
proposed having an independent person come to the plant from 
Pittsburgh to conduct an investigation into the complaints. The 
Union agreed and arranged for a meeting the next day between 
Kennedy and the grievants. The 
next day, Kennedy met with 
Koontz, Zuczek and the two women. He asked the women if 

they had retained legal counsel a
nd they told him they had. Ken-
nedy then made his proposal for 
an independent investigation of their complaints. The two women 
agreed to this proposal and did not go to Philadelphia that day. 
Thomas Lauritzen, the Res
pondent™s managerŠequal em-
ployment opportunity, whose o
ffice is at the Respondent™s 
Pittsburgh headquarters, came to the plant on January 21, 1997, 
to conduct the investig
ation.  His investigation lasted 3 days. 
During the investigation, he interviewed the two women who 
initially complained about 
the accounting department man-
ager™s conduct as well as ot
her women in the department. 
Koontz, Zuczek, and two othe
r union representatives, Local 
5092 President Dan Rooney and Carol Murphy, the Union™s co-
chair of the joint civil rights committee, participated in the in-
vestigation. It was Murphy who selected the women to be in-
terviewed. She also was present at all of Lauritzen™s interviews 
with employees. Rooney, Koontz,
 and Zuczek attended some, 
but not all, of these interviews. Lauritzen also interviewed the 
manager who was the subject of 
the complaints, but he would 
not permit any union representatives
 to be present for this in-
terview. Nor did Lauritzen permit the Union to interview the 
manager on its own. At the conclusion of his investigation, 
Lauritzen reported to Kennedy, 
on or about January 28, 1997, 
 Commission (PHRC) on charges filed by the two female employees. In 
that forum, the Respondent took th
e position that the case before the 
PHRC was  a thinly disguised attempt by several employees to degrade a supervi-
sor. . . . [The supervisor], prior to the incidents complained of here, 
had to make a number of personnel cutbacks in the Accounting De-
partment, related to a major permanent shutdown of an entire operat-
ing portion of the Works. This was distasteful to a number of employ-
ees and particularly upsetting to union representatives in the local un-
ion which represented the salaried 
steelworkers. This case and the 
companion case . . . are retaliation for those cutbacks previously made 
by [the supervisor]. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 162 that no sexual harassment had occurred. He did not prepare a 
written report. Lauritzen testified that he instructed Kennedy, 
before returning to Pittsburgh, to remind the managers at the 
plant that there must be no retaliation against anyone for bring-
ing these complaints.  
Lauritzen™s investigation did not put an end to the issue. 
Koontz and Zuczek continued to file grievances on behalf of 
the two female employees who had initially raised the issue in 
the spring. These new grievances, filed on February 6, 7, and 
19, 1997, alleged that the continuing presence of the manger in 
the department where these employees worked and his contacts 
with them were creating a hostile work environment. In the 
grievances, Koontz and Zuczek reiterated their position that the 
Respondent had agreed in the spring 1996 that this manager 
would be removed from the de
partment and would have no 
further contact with the employ
ees. Koontz and Zuczek also 
challenged the adequacy of the 
Respondent™s investigation of 
the employees™ complaints. One of the grievances also com-
plained of a newspaper clipping, which was critical of women 
who accuse men of sexual harassment, that the employees 
found posted in the department shortly after Lauritzen con-
ducted his investigation. The Respondent denied each of these 
grievances, asserting that their had never been any agreement 
as described by Koontz and Zuczek and that the Respondent 
had investigated and remedied a
ll of the complaints made by 
the grievants.  
The record does not disclose whether the Union pursued 
these grievances beyond step two, 
which is the last step handled 
by either Koontz or Zuczek. 
The two female employees did 
eventually file a discrimination complaint with the EEOC and 
the PHRC. By coincidence, in February 1997, the employee 
who was the lead grievant was demoted from her position in the 
accounting department to an entry-level clerk™s position in the 
production mill. She was returned to her position in April 1997 
as part of a settlement of a 
number of grievances negotiated 
between Zuczek and Kennedy. It is
 undisputed that, as part of 
this settlement, Zuczek withdrew
 his grievance and unfair labor 
practice charge over his rem
oval from the accounts payable 
position in November 1996. There is a conflict in the testimony 
whether Kennedy asked Zuczek to withdraw his grievance and 
charge as a condition to the settlement or whether Zuczek of-
fered to do so to induce Kennedy 
to settle the other grievances. 
I find it unnecessary to resolve this conflict. The accounting 
manager who was the subject of
 the employees™ complaints 
ultimately left the Fairless Works when he was offered the 
position of controller at the Respondent™s Wilmington, Dela-ware facility. He testified that, while he did not officially as-

sume his new position until May 1, 1997, he spent most of his 
time out of the Fairless facility 
beginning in February or March 
1997. Lauritzen™s investigation and 
Koontz™ and Zuczek™s griev-
ance activity over the alleged sexual harassment coincided with 
the arrival at the Fairless Works of a new manager in the ac-
counting department, John Pentin.  Pentin had been working at 
the Respondent™s Pittsburgh headquarters as an auditing super-
visor. At the Fairless Works, he
 was responsible for all of the 
accounting operations, including the departments in which 

Koontz and Zuczek worked. Koont
z and Zuczek were two lev-
els below Pentin in the Respondent™s hierarchy.
15 Pentin ac-knowledged being aware of the se
xual harassment issues in his 
department soon after arriving because Lauritzen was conduct-
ing his investigation at that 
time. Pentin also acknowledged 
speaking to the accused manager, who was under his supervi-
sion, about the accusations and being aware of Koontz™ and 
Zuczek™s role in filing and pursuing the grievances over this 
issue.  
Sometime in February or March 1997, Pentin and McBunch 
met with Koontz and Zuczek at Pentin™s request. According to 
Pentin, the purpose of this meeting was to introduce himself to 
the union representatives for his area, tell them what his charge 
was in coming to the department
 and get some feedback from them as to what they thought 
should be done. Pentin told 
Koontz and Zuczek that his charge
 was to be a ﬁchange agent,ﬂ 
to improve the performance of th
e facility and its standing in 
the eyes of headquarters. Pentin
 testified that, in response, Koontz and Zuczek, rather than addressing any issues in the 
department, ﬁjumped on the member
ship,ﬂ calling them deroga-tory names, which will not be repeated here, that are generally 

associated with women. According to Pentin, after the second 
time they used such language, Pen
tin told them that he would 
appreciate it if they would not 
refer to their members in such 
manner. McBunch corroborated 
Pentin for the most part. 
McBunch recalled that Koontz and Zuczek derogatory refer-
ences to female employees came after they had expressed their 
frustration over a number of grie
vances from the department, 
including personal grievances f
iled by Koontz, that had been 
pending for awhile. According to
 McBunch, the derogatory 
names were used to refer to administrative employees in the 
department, including nonunit nonexempt employees. Koontz 
and Zuczek adamantly denied ever
 using such language to refer 
to any female employee, unit or
 nonunit. I tend to believe them 
because, based on their demeanor on the witness stand and their 
zealous pursuit of the harassment complaints on the part of 
women in the department, the la
nguage attributed to them by 
the Respondent™s witnesses is out 
of character. Moreover, I was 
not particularly impressed by 
the demeanor of Pentin or 
McBunch. As will be shown, Pentin was not averse to using profanities to refer to unit employees himself. Thus, his appar-
ent offense at Koontz™ and Zuczek™s
 use of profanity is hard to 
believe. In any event, it is cl
ear that Pentin would be on notice from this meeting, if he didn™t already know based on their 
pursuit of the sexual harassment 
grievances, that Koontz and 
Zuczek were not likely to shir
k their responsibilities as union 
representatives in the face of changes in the department and 
would be aggressive in enforcing contractual rights. 
Pentin™s next encounter with Koontz and Zuczek was in May 
1997, just before the start of a physical inventory that the facil-
ity is required to perform on an 
annual basis. This was the first 
such inventory that Pentin had presided over at the Fairless 
Works. Koontz and Zuczek testified that a few unit employees 
                                                          
 15 Koontz™ and Zuczek™s immediate supervisor until the summer 
1997, William Winslade, did not testify. Winslade resigned his em-
ployment with the Respondent in the summer of 1997. Walck testified 
that no one replaced Winslade. Walck himself was replaced by Mark 
Clair in January 1998. 
 U.S. STEEL 163approached them after the Respondent had posted a schedule 
for the inventory. These employees complained that the sched-
ule showed that the Respondent
 had assigned nonunit employ-
ees and managers to perform th
e inventory without first asking 
unit employees if they wanted it. The employees also com-
plained that these nonunit employees were assigned to the pre-
ferred shifts. According to Koontz and Zuczek, the practice had 
been that inventory work was offered first to uni
t employees in 
the accounting department, then to
 the rest of the unit and, only if not enough unit employees volunteered, to nonunit employ-

ees and managers. Koontz and Zucz
ek raised these complaints 
with their immediate supervisor
, Winslade and his supervisor 
Walck on May 30, 1997. At a meeti
ng in Winslade™s office at about 1:30 that afternoon, it was agreed that Zuczek and 
Koontz would be added to the inventory schedule and would 
work one of the preferred assign
ments instead of Joan Nemeth, 
a nonunit nonexempt employee an
d Ray Karl, a supervisor. 
Nemeth had been the subject of several complaints before this 
incident that she was doing unit work. It is undisputed that 
Koontz and Zuczek had pursued a number of grievances, fol-
lowing a reorganization in the accounting department in 1996 
that resulted in the layoff of unit employees, over the issue of 
the Respondent reassigning un
it work to nonunit employees.
16Sometime during the afternoon on May 30, Zuczek was 
called by Winslade and told that Pentin wanted to meet with 
him and Koontz about the inventory. Koontz, Zuczek, 
Winslade, Walck, and Pentin attended this meeting. All but 
Winslade testified. The witnesse
s had varying degrees of recall 
and, as to be expected, their recollection was colored by their 

individual points of reference. It 
is not necessary to resolve all 
the minutiae of who said what and why because the witnesses 

agree in general terms about what
 transpired at the meeting. 
Koontz explained the Union™s objections to the inventory 

schedule that had been posted. Pe
ntin said that he had assigned 
nonunit employees to do the inventory because he wanted it 

done right. Koontz asked if Pentin was calling the unit employ-

ees ﬁstupid.ﬂ Pentin denied th
is and complained that Koontz 
and Zuczek tried to throw a 
ﬁmonkey wrenchﬂ every time he 
tried to do something at the plant. Pentin also accused Zuczek 

of always ﬁpicking onﬂ Nemeth, 
intimidating and harassing her, 
and stated his belief that this is what motivated the Union™s 
complaint about the inventory assignments. At one point in the 
meeting, according to Koontz and Zuczek, Pentin told Zuczek, 
ﬁ[T]wo can play this game, you™re not immune to losing your 
job.ﬂ According to Pentin, he said, ﬁ[N]o employees are im-
mune from the rules, from complaints from other employees, 
and the potential consequences.ﬂ
 There is no dispute that the 
conversation became heated, with both sides raising their 
voices and profanity being heard.
 Pentin conceded that he 
raised his voice and used profanities himself during the meet-
ing. At one point during this heated exchange, Koontz got up 
from his seat next to Pentin and moved toward the door. There 
                                                          
                                                           
16 One of these grievances involved a claim by Koontz and Zuczek 
that Nemeth was doing the work of the employee who had initiated the 
sexual harassment complaints and ha
d been demoted in February 1997. 
As previously noted, that grievan
ce was settled in April with the em-
ployee being returned to her job. 
is no dispute that Pentin touched Koontz in some fashion and 
called him a ﬁmŠ fŠ.ﬂ 
It is not clear from the testimony of the 
witnesses what precisely precipitated this reaction by Pentin. 

Neither Pentin nor Walck, who testified for the Respondent, 
described any kind of threatening or abusive conduct on 
Koontz™ part that would have ju
stified Pentin™s reaction. What is clear from Pentin™s own testimony,
 as well as Walck™s, is that 
Pentin was angry at Koontz at l
east in part because of what 
Pentin believed was an attempt to interfere with the conduct of 
the inventory.
17 After this meeting, Zuczek and Koontz com-
plained to Kennedy about Pentin™s conduct. At a meeting that 
same afternoon, they asked Kenne
dy to look into the matter and 
take action against Pentin. When 
Koontz said that he would be 
fired if he did the same thing 
to one of Kennedy™s managers, 
Kennedy replied, ﬁ[Y]es you would.ﬂ  
Zuczek testified that, on May 
31, 1997, the day after these 
meetings, Pentin called him outside
 of the building to speak to 
him. No one else was present. According to Zuczek, Pentin told 
him if they (Koontz and Zuczek) pursued the incident any fur-
ther and put a black mark on his record, he would fire both of 
them. Pentin denied making any su
ch threat. Zuczek did not file 
a grievance over this alleged th
reat, but he did document it in 
notes he prepared in June 1997, shortly after the incident. Al-
though this alleged threat
 is similar to the one Zuczek attributed 
to the former manager accused of sexual harassment, testimony 

which I discredited above, I find his testimony as to Pentin™s 
threat credible.
18 Although Zuczek did not file a grievance, he 
did request that Carol Murphy, the Union™s cochair on the Civil 
Rights Committee, write to the 
Respondent™s cochair and re-
quest an impartial investigation into Pentin™s accusations that 
Zuczek had harassed and intimidated Nemeth. Murphy wrote 
such a letter on June 2, protesting the accusations against Zuc-
zek and requesting an investigati
on. Zuczek™s conduct in initiat-
ing this letter is consistent wi
th Zuczek being concerned about 
his job tenure in the face of threats made by Pentin at the meet-

ing on May 30 and in the conversation on May 31. Moreover, I 

generally found Zuczek™s demeanor
 more credible than that of 
Pentin. In light of the degree of anger Pentin admittedly had 

toward Koontz and Zuczek after they threw a ﬁmonkey 
wrenchﬂ into his carefully laid out plans for the inventory, I 
find it quite believable that he would have threatened Zuczek 
upon learning that Zuczek and Koontz had asked Kennedy to 
do something about Pentin™s behavior at the meeting. 
In October 1997, Koontz and Zuczek received their first dis-
cipline, a 5-day suspension for being ﬁabsent from work with-
out permission.ﬂ The Respondent issued the disciplinary no-
tices on October 20, 1997, after Koontz and Zuczek failed to 
attend a mandatory meeting that 
Pentin had scheduled for Oc-
 17 Pentin and Walck testified that they were angry about the dis-
criminatees™ complaints because th
ey were told by Winslade that 
Koontz and Zuczek had been offered 
and declined the opportunity to 
work the inventory before the schedule was posted. This hearsay testi-
mony was not received for the truth. As previously noted, Winslade did 
not testify. Koontz and Zuczek cred
ibly denied that they had been 
offered an opportunity to work the inventory before raising their com-
plaints. 
18 It is axiomatic that a witness may be believed as to some but not 
all of his testimony. See 
Farmer Bros. Co., 
303 NLRB 638, 649 (1991). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 164 tober 16, 1997.
 Instead of attending the meeting, Koontz and 
Zuczek had called out on union 
business. Under the parties™ 
collective-bargaining agreement, appendix D-2, an employee 
who receives a suspension like that imposed on Koontz and 
Zuczek can remain at work pending resolution of any complaint 
or grievance filed over the suspension. Here, Koontz and Zuc-
zek requested a hearing under section 8-B of the contract.
19 The 8-B hearings for Koontz and Zuczek were held consecutively. 
They began on October 31 and 
were continued on November 
11, 1997. After the November 11 hearing, the Respondent af-
firmed the suspensions and the 
Union filed grievances and un-
fair labor practice charges on be
half of the alleged discrimina-
tees. An arbitrator heard the grievances on May 5 and issued 
his decision on July 7, su
staining the grievances.
20 In reaching 
this conclusion, the arbitrator
 found that Koontz and Zuczek 
appeared to have ﬁmisuse[d] th
eir positions as union officials in 
a manipulative manner to miss 
the October 16 meeting.ﬂ He 
nevertheless sustained the grievance on the basis that the griev-
ants™ actions involved ﬁan isol
ated act of misconductﬂ which did not warrant the Respondent™s disregard for progressive 

discipline, given their clean disc
iplinary records and lengths of 
service. He thus concluded that
 the 5-day suspensions imposed 
on Koontz and Zuczek lacked proper cause under the terms of 
the contract.  
As previously noted, the Boar
d™s Regional Director deferred 
the unfair labor practice charges filed over the suspensions to 
this arbitration award. Despite this deferral, both parties pre-
sented a considerable amount of 
evidence regarding the merits 
of the suspensions. Much of the evidence presented at the in-
stant hearing was also presented to the arbitrator. The only 
witness who testified before the arbitrator that did not appear 
before me was the Union™s International representative, Lewis 
Dopson. The arbitrator made de
tailed factual findings, includ-
ing credibility resolutions, and reached a result that appears to 
be reasonably based on the evidence before him. Based on the 
evidence in the record before me, including my observation of 
the demeanor of the witnesses I 
observed who had also testified 
before the arbitrator, I see no r
eason to disturb his findings and 
shall accept them for purposes of 
determining the merits of the 
unfair labor practice allegation before me. See 
Atlantic Steel 
Co., 245 NLRB 814 (1979).  
As found by the arbitrator, Koontz and Zuczek were notified 
in writing and by oral communication of the mandatory nature 
                                                          
                                                           
19 Under sec. 8-B of the contract, an employee who receives notice 
of a suspension of 5 days or more
, or a suspension pending discharge, 
may request a hearing at which the Respondent presents the facts con-
cerning the discipline and the employee may present his case against 
being disciplined. In most cases, 
the discipline is not effectuated until 
such a hearing is held. At the conclusion of the 8-B hearing, the Re-
spondent may affirm, modify
 or rescind the suspension, or convert it to 
a discharge. 
20 Under the parties™ collective-bargaining agreement, grievances are 
resolved by a permanent noard of arbitration presided over by a chair-
man who is responsible for issuing arbitration decisions. At all relevant 
times, Shyam Das was the chairman of that arbitration board. The 
grievances over Koontz™ and Zuczek
™s suspensions were heard by 
Arbitrator Keith Neyland whose findings and recommended award 
were approved by Das. 
of the October 16 meeting. This notification explicitly advised 
them that they had to obtain permission from Pentin to be ex-
cused from the meeting. Neither did so. Instead, on the day of 
the meeting, both notified their immediate supervisor, via voice 
mail, that they would be out on 
union business. It was admitted 
before the arbitrator, and not di
sputed here, that this was an acceptable procedure to follow when union officers needed to 

take time for union business.
21 It was also conceded that the 
Respondent had never before re
quired any union representative 
to justify or explain the need to conduct union business at a 
particular time. Upon learni
ng that Koontz and Zuczek had 
called out, Henderson and Pentin telephoned them at the union 
office and told them that they were expected to attend the meet-
ing. Henderson testified before the arbitrator that Zuczek said 
during this conversation that 
the Respondent™s meeting inter-
fered with union business. Henders
on also testified that Zuczek 
specifically asked what would ha
ppen if he and Koontz did not 
attend the meeting and that he said only that discipline ﬁwas 
possible.ﬂ22 The evidence considered by the arbitrator also 
showed that Koontz and Zuczek had been absent on union busi-

ness with some degree of frequency, a fact noted by the Re-
spondent™s witnesses. 
Nevertheless, they had never before been 
disciplined for being absent without permission and the Respon-dent acknowledged that they did not have an attendance prob-
lem. The arbitrator also noted Kennedy™s testimony that the 
Respondent™s managers expected Koontz and Zuczek to try to 
find an excuse to avoid attending the meeting. The arbitrator concluded that Koontz and Zuczek, relying on the accepted 
practice of reporting off on union business without question, 
ﬁsought to take a stand with ma
nagement by purposefully re-
porting off for union business so
lely to miss the October 16 
meeting.ﬂ He found that, by doing 
so, they were indeed guilty of 
being absent without permission. 
However, he also found that 
this misconduct was isolated in view of their clean record and 
length of service and did not amount to ﬁincorrigible behaviorﬂ 
that would warrant the Respondent™s disregard of progressive 
discipline.23 As will be discussed in more detail in my analysis, 
the Respondent™s disregard of progressive discipline for a first 
offense of this nature suggest that ﬁsomething moreﬂ than their 
being absent without permissi
on was motivating the Respondent 
in taking the action it did.  
There is no dispute that, at the 8-B hearing on November 11, 
1997, Zuczek and Pentin locked horns in another verbal con-
frontation. During this meeting, Zuczek called Pentin a ﬁmŠ 
fŠ.ﬂ The witnesses who were at the meeting do not agree re-
garding what preceded Zuczek™s use of profanity. All the wit-
nesses do agree that Zuczek was aggressively presenting the 
 21 Koontz and Zuczek were not compensated by the Respondent for 
their time out on union business. 
22 Henderson testified in the hearing before me that he did not an-
swer when Zuczek asked him directly
 what would happen if they did 
not come to the meeting. According 
to Henderson, he did not want to 
commit himself to any action in light of Koontz™ and Zuczek™s posi-
tions as union officers. 
23 There is evidence in
 the record before me, which shows that 
Koontz and Zuczek were not the only employees to miss the ﬁmanda-

toryﬂ meeting and that not all had 
received advance permission to be 
absent. They were the only employees to receive discipline. 
 U.S. STEEL 165union™s case that he and Koontz were being singled out because 
of their union activities and that Pentin was interfering with 
their conduct of union business. Koontz, Zuczek, and Union 
President Rooney recall Zuczek cursed at Pentin only after 
Pentin got out of his chair and pointed a finger at Zuczek. The 
Respondent™s witnesses, Walck, Pentin and note taker Randall 
Cook, who held the position of 
department manager of produc-
tivity improvement, conveniently 
left out of their testimony 
what happened immediately befo
re Zuczek™s outburst. When 
specifically questioned about this, 
they feigned a lack of recall. 
The notes taken by Cook show 
that the profanity followed a 
series of questions by Zuczek 
on the subject of Pentin interfer-ing with the conduct of union business. Pentin™s answers were 
evasive. Cook™s transcription of 
Zuczek™s profanity specifically 
references Pentin pointing his fi
nger at Zuczek.  To the extent 
there is any conflict in the testimony regarding what happened 
at this meeting, I credit the version provided by the General 
Counsel™s witnesses. On November 14, 1997, Zuczek received 
another 5-day suspension for us
ing ﬁprofane abusive language 
toward a supervisorﬂ at the N
ovember 11 hearing. The Respon-
dent™s treatment of Zuczek cont
rasts with the lack of response 
to the Union™s complaints about Pentin™s conduct at the May 
1997 meeting described above. The Union grieved this suspen-
sion, but did not pursue it to arbitration. Although the com-
plaint does not allege that the November 14 suspension was 
unlawful, the General Counsel 
relies upon it as further evidence 
of antiunion animus.
24  Koontz and Zuczek remained at work through November 11, 
1997, the last day of Zuczek™s 8-B hearing. On November 12, 

1997, Koontz and Zuczek
 called out of work, claiming stress. 
There is no dispute that the meeting that occurred the previous 
day, described above, was a very
 hostile and contentious one. 
By the end of that meeting, it was clear that the Respondent 

was going forward with its decision to suspend these two long-
term employees who had no prior 
discipline. On November 14, 
1997, Koontz and Zuczek submitted notes from the same doc-

tor, Dr. Victor Nemerof, indi
cating that they were under his 
care and would not be able to return to work until further no-
tice. Koontz and Zuczek were then placed on salary continu-
ance under the Respondent™s disability policy. On November 
25, 1997, McBunch sent letters to
 each of them seeking addi-
tional medical information from their doctors. On December 2 

and 6, 1997, respectively, Dr. Robert H. Brick, an associate of 
Doctor Nemerof responded individually as to Koontz and Zuc-
zek. The letters are similar, but not identical, with some differ-
ence in the diagnosis, treatmen
t, and prognosis as between the 
two. On December 18, 1997, the Respondent notified Koontz 
and Zuczek that it was terminating their salary continuance 
effective December 9, 1997, and 
directing them to report to work on December 22, 1997. By letter dated December 19, 

1997, Dopson, the Union™s Intern
ational representative, re-
quested that the Respondent delay 
the return to work date for 
both men until December 26, 1997, to give them time to consult 
with their doctors. The Respondent
 denied this request in a 
                                                          
                                                           
24 The charges in this case were filed and served more than 6 months 
after Zuczek received this suspension
. Any allegation that the suspen-
sion violated the Act would now be barred by Sec. 10(b) of the Act. 
letter to Dopson dated December 22, 1997. When Koontz and 
Zuczek did not report to work on December 22, 1997, the Re-
spondent notified them the same day that it had suspended them 
for 5 days subject to discharge. On December 29 and 31, 1997, 
Dr. Brick sent letters to the Re
spondent stating that neither man 
could return to work at that time or attend an 8-B hearing over 

their suspensions because of their psychological condition. By 
letters dated January 5, the 
Respondent notified Koontz and 
Zuczek that ﬁafter reviewing all the facts in this case,ﬂ it had 

decided to convert their suspensions to a discharge.
25  The Union grieved these January 5 discharges. The griev-
ances were heard by an arbitr
ator on June 17. On August 31, 
the arbitrator issued his award sustaining the grievances. The 

arbitrator found that the grievants ﬁpresented evidence of dis-
ability which on its face cannot be rejected as unreasonable and 
that the company has not established a convincing basis on 
which to justify its rejection of that evidence so as to provide 
proper cause for discharge in this case.ﬂ The arbitrator went on 
to explain that the determination that the Respondent lacked 
proper cause to discharge Koont
z and Zuczek was based on ﬁa finding that at the time they were ordered to report to work they 
satisfied the eligibility requirements for sick leave and salary 
continuance set forthﬂ in the contract. As a remedy, he ordered 
the Respondent to reinstate Koontz and Zuczek without loss of 
seniority and to remove the disc
ipline from their records. More 
specifically, the arbitrator ordered immediate reinstatement if 

the grievants no longer claimed to 
be disabled. In the event that 
they presented medical certification of continued disability, the 
arbitrator permitted the Respondent to require an independent 
medical examination to assess 
such certification. Although he 
ordered a make-whole remedy, he left it to the parties to deter-
mine how this should be done. The Board™s Regional Director 
deferred to this award as well. 
As with the October 1997 suspension, the parties presented a 
considerable amount of testimony regarding the merits of the 
January discharge. Again, I sha
ll defer to the findings of the 
arbitrator who had the benefit of
 hearing the testimony of Dr. 
Brick, as well as that of th
e Respondent™s plant doctor, Dr. 
Pearcy. No new evidence was presented before me that would 
cause me to second-guess the factual findings of the arbitrator 
and his conclusions as to the contractual issues raised by the 
Respondent™s discharge of Koontz and Zuczek. Any unfair 

labor practice issue regarding the discharge is not before me 
because the General Counsel has deferred to the arbitrator on 
that issue. The following excerpt from the arbitrator™s award 
sums up those findings that are most
 relevant to the issue I must 
decide here: 
 There seems little doubt that from the beginning of Grievants™ absence Management did not believe that either 
of them was disabled. It concluded that they were engaged 
in a charade and power play. That did not give Manage-
ment the right, however, to si
mply disregard the certifica-
tion of sickness and disability provided by Dr. Brick and 
to order the grievants to report to work on penalty of dis-
charge, particularly since, if 
they were disabled, such a re-
 25 The parties stipulated that these letters were erroneously dated 
January 5, 1997. The actual date 
they were sent was in 1998. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 166 turn to work would not have
 been medically advisable. 
The Company first needed to establish an objective basis 
on which to reject Dr. Brick™s medical certification of dis-
ability.   
Management asserts that it acted on the basis of the ob-
jective medical findings made 
by Dr. Pearcy, the plant phy-
sician. Dr. Pearcy was a credible witness. He acknowl-

edged, however, that he did not and could not make a 
medical determination that Grie
vants were or were not dis-
abled. There were a number of questions that he believed 

needed to be answered before he could make such a deter-
mination. Some of these questi
ons related to Dr. Brick™s di-agnosis of adjustment disorder. In particular, Dr. Pearcy 

was concerned that possibly wh
at was involved was anger 
and an attempt on Grievants™ part to retaliate against Man-
agement for the discipline that had been issued to them. He 
also had questions concerning Dr. Brick™s ﬁguarded prog-
nosisﬂ, based on his knowledge that generally the prognosis 
for adjustment disorder is good. Dr. Pearcy™s efforts to pur-

sue these questions directly with Dr. Brick were not suc-
cessful, because Grievants refused to give their consent to 
having Dr. Brick discuss the details of their psychiatric and 
psychological problems and treatment with Dr. Pearcy. It 
was for that reason that Dr. Pearcy recommended to man-
agement that an independent medical examination be con-
ducted by a mental health pr
ovider. Management chose not 
to follow that recommendation. 
In many circumstances, a refusal by employees to per-
mit their treating physician to discuss their case with the 
plant physician, where the latter has legitimate questions 
regarding the employee™s claim of disability, might be a 
valid basis on which to reject that claim. The situation here 
is different, however. Dr. Pearcy wanted to inquire about a 
diagnosis of work-related adjustment disorder, where the 
stressors involved interaction between Grievants and su-pervision. Dr. Pearcy wanted to find out what the Grievants 
had told Dr. Brick about that interaction and, as he put it, 
wanted to give Dr. Brick ﬁthe 
other side of the storyﬂ, that 
is Management™s side. Under 
these circumstances, it hardly 
is surprising that Grievants would not consent to that sort 
of dialogue between their mental health provider and the 
Company™s physician, particularly since they reasonably 
could be concerned that Dr. Pearcy, who they did not 
know, might share that information with supervision. More 
generally, employees may be reluctant to share the specif-
ics of their mental health treatment with a Company doctor 
either directly or through di
scussion with their mental 
health provider. Dr. Pearcy said he understood this, and, as 

he testified, I accept that, which is the reason why once I made an 

attempt and was refused to get the consent I made the 
recommendation that an inde
pendent medical evalua-tion be done. 
. . . . On the present record, the Board is not persuaded by the 
Company™s argument that ﬁcommon senseﬂ dictates a 
finding that, notwithstanding 
Dr. Brick™s certifications, 
Grievants were not disabled, but were engaged in a cha-

rade. It is clear from the record that Grievants and the 
Manager of Accounting were 
involved in an escalating 
work-place conflict. One of the Grievants had even gone 
so far as to file a criminal complaint against that supervi-
sor in May 1997 based on what occurred at a meeting at 
the plant. Both Grievants received a five-day suspension 
in October for defiantly refusing to attend a mandatory 
Accounting Department meeting. One of them then re-
ceived a second five-day suspension for using profane and 
abusive language toward the Manager of Accounting at 
the 8-B hearing on his first five-day suspension. These 
were 29-year service employees who had held Local Un-
ion positions for many years and had no prior discipline 
records. Clearly, something unusual was happening, and it 
certainly does not defy common sense to credit the possi-
bility that each of them was suffering from considerable 
stress and even had reached a point where he believed he 
was about to get fired or was at risk of committing some 
further act in the workplace that would lead to his being 
fired. In these circumstances, even assuming that anger 
was a factor, it is plausible th
at he would seek professional 
assistance as his emotional and psychophysiological con-
dition deteriorated. It also is not incredible, in view of their 
joint history at the plant, that the two Grievants would 
reach a mutual decision to seek professional help on No-
vember 12, triggered by what occurred at Grievant B 
[Zuczek ]™s 8-B hearing on November 11, which Grievant 
A [Koontz] also attended. 
 It is apparent from the arbitrat
or™s findings and conclusions, as 
well as my own consideration of the other evidence in the re-
cord before me and my observation of the Respondent™s wit-
nesses, that the Respondent rushed to judgment when it termi-
nated Koontz and Zuczek for their failure to report to work on 
December 22, 1997. Rather than take the reasonable step rec-
ommended by their own doctor, the Respondent™s managers 
disregarded medical evidence of
fered by Koontz and Zuczek 
and concluded that they were fit to work. This behavior by the 

Respondent™s management suggests that something more was 
involved in the decision than a question whether these two 
employees were truly disabled.
262. The June 4 terminations 
The Respondent issues pagers to
 some of its managers and 
employees, including union officials. The purpose in doing so 

is to enable the Respondent to 
contact these individuals, even 
when they are out of the plant or away from a telephone, if they 
are needed to attend a meeting or resolve some workplace is-
sue. Both Koontz and Zuczek, in 
their role as grievance repre-
sentatives, had been issued pagers for some time before their 
termination in January. The Res
pondent leases these pagers, at 
a cost of $3.25 per month, from a company called Pagenet and 
                                                          
 26 In this regard, I also note the evid
ence in the record before me that 
the Respondent took steps to hire a private investigator to surveil 
Koontz and Zuczek almost immediately upon their calling out for 
medical reasons, before it had rece
ived any medica
l evidence that might have caused it to question the 
veracity of their claimed illness. 
 U.S. STEEL 167receives a monthly bi
ll. Pagenet charges the Respondent $99.95 
for lost pagers. Kitty States, 
a bargaining unit employee, is 
responsible for issuing pagers, documenting lost, damaged or stolen pagers, replacing them, and reconciling the monthly bills 
from Pagenet. She has been performing these duties since at 
least 1991. She uses a stenograp
hic notebook to maintain a log 
in which she records, by hand, all activity related to the pagers. 
She has been supervised in this assignment by Pentin since he 
became the accounting department manager. She has no inde-
pendent authority to take ac
tion against any employee over 
issues relating to use of the pagers.  
Zuczek testified that, sometime 
after he went out on medical 
leave in November 1997, he told Local Union President 
Rooney that he had lost his pager and he asked Rooney to get 
him another one. Rooney confirmed 
this testimony and testified 
further that, in accordance with the customary practice at the 
facility, he reported Zu
czek™s lost pager to States and asked her 
to get Zuczek another one. States testified, and the pager log 

documents, that Rooney reported 
Zuczek™s pager lost on No-
vember 20, 1997. There is no dis
pute that States told Rooney, 
when he returned the next day to get Zuczek™s new pager, that 
Zuczek would have to see Pentin if he wanted a new pager. 
Although the evidence in the re
cord shows that it is not un-common for employees to report lost pagers and get replace-

ments, there is no evidence in the record that any other em-
ployee who lost a pager had to go through Pentin to have it 
replaced. On the contrary, the log corroborates Rooney™s testi-
mony that he had lost a pager 
and had it replaced by States, 
without having to contact Pentin, about a month before report-
ing Zuczek™s lost pager. 
In an attempt to establish that the treatment of Zuczek™s lost 
pager was consistent with a policy or practice that was uni-
formly applied, Pentin and St
ates both testified about a new 
ﬁpolicyﬂ adopted by Pentin sometime in 1997 and disseminated 
to managers and others by e-ma
il. Under this policy, an em-
ployee who lost a pager would ha
ve to pay for it. According to 
States, it was this e-mail which formed the basis of her telling 
Rooney that Zuczek would have to see Pentin to get another 
pager. Curiously, no e-mail, memo or other written document 
setting forth such a policy was ever produced at the hearing. In 

addition, States and Pentin had differing recollections regarding 
what was stated in the e-mail. Although I doubt such an e-mail 
ever existed, it is not necessary for me to resolve this issue 
because the evidence establishes that the ﬁnewﬂ policy was 
essentially never enforced against any employee other than 
Zuczek. States testified that she was aware of one individual, a 
guard who worked for a contractor
 of the Respondent, who paid 
for a lost pager. Although her log shows that the individual had 

a pager replaced in July 1997, it
 does not indicate whether he paid for the lost pager. States conceded that her ﬁknowledgeﬂ of 
this was based on what the individual told her. She admitted 
that she did not ask the guard to pay for the lost pager and that 
she did not know who did ask him. States also admitted that she 
did not collect the payment from him and did not know who 
did. Such uncorroborated hearsay evidence is insufficient to 
establish that the Respondent ha
d any practice or policy of 
seeking reimbursement from em
ployees who lost pagers. 
Moreover, because the Responden
t would be the party in pos-
session of any documentary evidence that would show whether 
any employee had been required to reimburse it for a lost pager 
and the Respondent did not produce any such documentation, I 
must infer that there was indeed no such policy.  
States also testified that Rooney asked her on November 20, 
1997, to hold Zuczek™s pager number, i.e., the telephone number 
one would dial to page Zuczek, because Zuczek was still look-
ing for his pager and might find 
it. The notation, ﬁHolding #,ﬂ 
appears in the log underneath the entry documenting Rooney™s 
report of the lost pager.  Rooney, on rebuttal, denied telling 
States to hold Zuczek™s pager number. Because a pager number 
is transferable from one pager to
 another, it is possible that 
States decided on her own to ﬁholdﬂ Zuczek™s number to assign 

to the replacement he would receive after speaking to Pentin. In 
any event, States acknowledged calling Pagenet and asking them 
to cancel Zuczek™s pager number to ensure that the Respondent 
would not be charged for it. Th
e monthly invoices from Pagenet 
show that States had Zuczek™s pager deactivated soon after she 
received the report from Rooney. The next entry in States™ log 
related to Zuczek™s pager is dated December 22, 1997, a nota-
tion indicating that Zuczek™s pager was ﬁreactivated found.ﬂ 
States testified that she was told on that date, either by Rooney 
or Zuczek, that Zuczek had found his pager. Upon further ques-
tioning, States admitted that she could not really recall whether 
Rooney, Zuczek, or someone else told her that the missing pager 
had been found. According to States, she called Pagenet to reac-
tivate Zuczek™s pager after being told it had been found. The January bill from Pagenet reflects a credit for the lease charge 

on Zuczek™s pager for the period November 25ŒDecember 31, 
1997, and a pro rated charge for the period from December 22 
through 31, 1997. On this bill, the Respondent is also charged 
for Zuczek™ pager for the month of January.
27 Both Zuczek and Rooney denied telling States that the pager was found. Accord-

ing to Zuczek, he never found the pager. 
On or about January 6, according to States, Supervisor 
Walck told her to deactivate both Koontz™ and Zuczek™s pagers 
because they would not be returning to work. States then wrote 
in the log, ﬁturned off per Pen
tin and Walck.ﬂ States called 
Pagenet and canceled both page
rs around the same time. The February bill from Pagenet s
hows a charge of $99.95 on Janu-ary 15 for each pager, characterized on the bill as ﬁlost.ﬂ The 
bill also shows a credit for the portion of the monthly lease fee 
for Koontz™ pager after it was deactivated. A similar credit does 
not appear for Zuczek™s pa
ger. Although Pagenet no longer 
billed the Respondent the monthly charge for Koontz™ pager 

after February, it continued to bill $3.25 a month for Zuczek™s 
pager through April 1998. Pagenet finally cancelled Zuczek™s 
pager on the May bill, with a cr
edit only for the April monthly 
charge. Although States testified 
that she had been seeking an 
adjustment for the charges for Zuczek™s pager since it was de-
activated, she did not explain why the Respondent did not re-
ceive a credit for the period from January 6 through March 31. 
The monthly bills from Pagene
t would seem to corroborate States™ testimony that someone told her on December 22 that 
Zuczek™s pager had been found
. There is no other reasonable 
                                                          
 27 Pagenet bills the Respondent for the monthly lease of the pagers in 
advance on the first of each month. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 168 explanation for States having reactivated a canceled pager at 
that time. At the same time, however, I do not believe that 
Rooney and Zuczek were lying when
 they denied telling States 
that Zuczek had found his pager. 
As pointed out by the General 
Counsel, December 22, 1997, was the date the Respondent had 
demanded that Zuczek return to work from medical leave or 
face discharge. He and the Union were in the process of trying 
to buy more time for Koontz and Zuczek to submit additional 
evidence from their doctors to forestall their termination. It is 
highly unlikely that Zuczek or
 Rooney would have been con-
cerned about reporting the whereabouts of Zuczek™s lost pager 
to States on that date. After Zuczek was terminated in early 
January and informed that his pager was deactivated, there 
would have been even less reason for either of them to have 
reported the pager found, even assuming it had been. I also note 
that States was clearly a reluctant witness who appeared to be 
nervous throughout her testimony. She had been placed in the 
difficult position of having to te
stify as an agent of her em-
ployer against fellow bargaining unit employees and the Union 

that represents her. Moreover, she admitted highlighting en-
tries, changing some entries, and making new ones in the log 
after Zuczek was terminated in 
order to assist the Respondent in its response to the charges and its preparation for trial. The 
location of this particular entry 
within the log also raises doubts 
about it™s veracity be
cause some of the dates in the preceding 
and succeeding entries appear to have been altered. Finally, 

States recollection regarding 
whose report triggered the De-
cember 22 entry in the log was poor. I, thus, credit Rooney and 
Zuczek and find that neither one of them told her that Zuczek 
had found his pager on December 22, 1997. 
On January 13, Mark Clair, 
department manager-general ac-
counting, sent identi
cal letters, by certifie
d mail, to Koontz and 
Zuczek.
28  By these letters, Clair informed Koontz and Zuczek 
that the pagers assigned to them had been deactivated and in-
structed them to return the pagers immediately to the plant 
security office at the main gate. The letter warned them that 

failure to return the pager within 30 days of the letter would 
result in their being personally billed for the cost of the pager. It 
is undisputed that Zuczek receiv
ed this letter. He did not re-
spond to the letter because he no longer had the pager and had 

already reported it lost. Koontz testified that he did not pick up 
the certified letter at the post office because of a family tragedy. 
However, he admitted being aware of the letter from Zuczek. 
Koontz testified that he mailed the pager back to the Respon-
dent by regular mail, to the attention of States. The Respondent 
apparently never received it. Koontz had very poor recollection 
as to when he returned the pager, testifying at various times in 
this and other proceedings that he mailed it back either in De-
cember, or in January, or after it was deactivated. The General 
Counsel argues that his lack of recall is understandable consid-
ering the other issues facing Koontz in late 1997 and early 
1998. While I have some sympathy for Koontz and the troubles 
he was facing, these same issues make it hard to believe that he 
would have taken the time to package and mail the pager to the 
                                                          
 28 Pentin testified that Clair star
ted at the facility in December 1997, 
replacing Walck who was transferred to
 a similar position in analytical 
and statistical accounting. Clair did not testify in this proceeding. 
Respondent before he was even asked to do so. In addition, 
there is other evidence in the record, to be discussed infra, that 
Koontz was still wearing a pager after he says he returned the 
one issued to him by the Respondent. Thus, on this issue, I 
cannot credit Koontz™ testim
ony. Although he may sincerely 
believe that he returned the pager, I doubt that he did. Cer-

tainly, there is no evidence in 
the record that the Respondent received it from Koontz before it embarked on its subsequent 
actions. 
Although neither Koontz nor Zuczek returned their pagers or 
otherwise responded to Clair™s lett
er within 30 days, as directed 
by Clair, they were not personal
ly billed for the cost of the 
pagers. Nor was any other action taken against them for failing 
to return the pagers until May 5, the date of the arbitration hear-
ing over their October 1997 suspensions. After the arbitration 
hearing ended, Pentin attempte
d to hand-deliver envelopes to 
each of them which Koontz and Zuczek refused to accept. Pen-

tin testified that he left the envelopes on the Union™s table in 
front of Rooney and Internationa
l Representative Dopson. Ac-
cording to Pentin, each envelope contained a letter addressed to 
Koontz and Zuczek, respectively, 
which is signed by Pentin and 
dated May 6. In the letters, Pentin refers to Clair™s January 13 

letter and notes that the time prescribed in that letter for return-
ing the pagers had long since passe
d. Pentin then characterizes 
his May 6 letter as Koontz™ 
and Zuczek™s ﬁsecond and final 
notice to return the pager to the Company.ﬂ The letter con-

cludes with the warning that if either of them failed to return 
his pager by May 20, the Resp
ondent would ﬁ(1) invoice you 
for the replacement value. (2) file a civil complaint to recover 

the pager replacement value and 
expenses and/or (3) issue dis-
cipline up to and including di
scharge.ﬂ Although Dopson ap-
parently picked up the envelo
pes and the Respondent left a 
copy of each letter in the Union™s mailbox at the plant, it did 

not mail the letters to Koontz or Zuczek, by regular or certified 
mail. Koontz and Zuczek deny seeing these letters until after 
they received disciplinary notices from the Respondent.  
On May 29, the Respondent sent
 Koontz and Zuczek, by cer-
tified mail, notices of another 5-day suspension subject to dis-
charge. The reason stated on each was ﬁfailure to return com-
pany property as instructed.ﬂ When neither Koontz nor Zuczek 
requested an 8-B hearing, the Respondent converted the sus-
pensions to terminations by cer
tified letters dated June 4. The 
Respondent never invoiced Koontz and Zuczek for the cost of 

the pagers, nor instituted any civil action to recover the costs. It 
is undisputed that no other employee has ever been disciplined 
in any fashion for failing to return a pager. 
As noted above, both Koontz and Zuczek claim that they no 
longer had the pagers that were 
issued to them by the Respon-
dent at the time Pentin wrote his May 6 letter. Zuczek testified 

that he had lost and never found his pager and Koontz that he 
had returned his pager by th
e time he learned from Zuczek 
about Clair™s January 13 letter. In 
order to rebut this testimony, 
the Respondent produced videotapes taken of Koontz and Zuc-
zek that purport to show them wearing or carrying pagers simi-
lar to those issued by the Respondent. These videotapes were 
taken during the surveillance of Koontz and Zuczek that the 
Respondent initiated after they claimed to be disabled. The 
videotapes and still photographs from the tapes show Zuczek 
 U.S. STEEL 169with what appears to be a pager on December 16 and 31, 1997, 
and February 3, after he had reported his pager lost. Koontz is 
shown with what appears to be a pager on December 16 and 31, 
1997, and February 6. Although Koontz was vague as to pre-
cisely when he returned his page
r, none of the dates he recalled 
was after February 6. There are no videotapes in evidence for 
the period after February 6, although the Respondent continued 
to maintain surveillance of the two discriminatees through 
March. Zuczek responded to this eviden
ce by testifying that, after he 
lost his pager, he borrowed one 
that the Respondent had issued 
to Phil Bourke, the Union™s safety representative, so that he 
could keep in contact with ot
her union officials and employees 
at the plant. According to Zuczek, he got the pager from 
Bourke in November 1997 and returned it after 3Œ4 months. 
Bourke attempted to corroborate this testimony on direct ex-
amination by the General Counsel. 
However, he appeared to be 
nervous and uncomfortable while testifying. Several times, his 
voice trailed off to barely a whisper and he had to be asked to 
speak up. On cross-examination, Bourke acknowledged some 
common financial interests with Zuczek outside of work. 
Bourke also acknowledged that he 
never told States that he had 
loaned his pager to Zuczek. He testified that the Union™s presi-

dent, Rooney, knew he had loaned
 his pager to Zuczek because 
he loaned it to him after he was told by Rooney that the Union 
had been having trouble getting in contact with Zuczek. Bourke 
also testified that he had his pager replaced duri
ng the time that 
Zuczek was borrowing it.  According to Bourke, he got the 
pager back from Zuczek and gave 
it to States to get a new one 
and then returned the pager for Zuczek to use. States™ pager log 
in fact shows that she replaced Bourke™s pager on February 19. 
Neither Bourke nor the log provided any explanation for the 
replacement. According to Bourke
, he is still using the second 
pager that he received from Stat
es in February and that Zuczek 
returned to him in about March. Koontz responded to the video-
tape evidence by suggesting that he may have been using his 

daughter™s pager, rather than the one issued by the Respondent, 
when the videotape was taken. It
 is also possible that, because of his poor recall, he did not ﬁreturnﬂ the pager until after Feb-
ruary 6, the last date for which videotaped evidence showing 
Koontz with a pager, is in the record. 
Although not entirely free from doubt
, I find that Koontz, at 
least, was still in possession of 
his company-issued pager at the 
time the Respondent sent him the letters on January 13 and 
May 6 asking him to return it. As previously noted, I do not 
believe Koontz™ vague and shifti
ng testimony that he mailed the 
pager in a box, by regular mail, to
 the attention of
 Kitty States 
at some unknown time in late 1997 early 1998. I also do not 
believe that the pager that Koont
z is seen wearing on the video-
tape belonged to his daughter. Because his pager number was 

cancelled on January 6 and the 
Respondent was billed for his 
pager as a lost pager effective January 15, he could no longer 
be paged via that pager. Thus, it would have been useless to 
him. Because of all that he and Zuczek had recently been 
through at the hands of the Res
pondent, it is more likely than 
not that he simply ignored the reque
st to return what was at that point a nonfunctioning pi
ece of equipment. 
Zuczek™s situation is more difficult to decipher. As previ-
ously noted, none of the witnesse
s who testified concerning the 
whereabouts of his pager were 
particularly impressive. Al-
though there is no dispute that hi
s pager was reported lost and 
deactivated in late November, it was reactivated in late Decem-
ber. States testified that she reactivated this pager because 
someone reported it found. Because of credibility concerns 
regarding States and her entries in the log, I previously credited 
Rooney™s and Zuczek™s denials that they reported it found. 
Nevertheless, some
one must have told States that the pager had 
been found on December 22 because it is highly unlikely she 
would have reactivated a missing 
pager. States also testified 
that she notified Pagenet to deac
tivate Zuczek™s pager again on 
January 6, the same date that Koontz™ pager was also deacti-
vated per the instructions of Walck and Pentin. However, Zuc-
zek™s number was not canceled 
and it remained active through 
the end of March. At the same time, the cost of the pager to 

which his number had been assigned was billed to the Respon-
dent as a lost pager effective January 15. It is not clear from the 
evidence before me whether Zuczek could still be paged with 
that pager between January 15 and March 31, a period when his 
number was still active but his pager was written off as ﬁlost.ﬂ 
In addition, the videotapes cl
early show Zuczek in possession 
of a pager in December and in early February. In all probabil-

ity, the pager he is seen carrying in the December videos is the 
one he borrowed from Bourke. Howeve
r, it is just as likely that 
the one he is seen wearing in Fe
bruary is the pager he was is-

sued by the Respondent. This is because I found Bourke™s tes-
timony regarding when Zuczek returned the pager he had bor-
rowed unreliable. As previously
 noted, he appeared extremely 
uncomfortable testifying and appear
ed to have very little confi-
dence in his answers. He frequently professed to having a poor 
memory and could not be specific as to the date Zuczek re-
turned his pager or even how long he had it. His testimony 
regarding replacing the pager while Zuczek was still borrowing 
it just didn™t make sense. I thus find that, while Zuczek may 

have borrowed Bourke™s pager when
 he first lost his, he had 
returned it and was again using his own company-issued pager 

by the time he received th
e correspondence from the Respon-
dent seeking its return. Again, as
 with Koontz, I find it more 
likely than not that he would have ignored the request from 
Clair because, after everything else he had been subjected to by 
the Respondent, the threat that he would be billed for a lost 
pager must have seemed inconse
quential. The return of their 
company-issued pagers, when considered in the context of pre-

ceding and contemporaneous even
ts, had to have been a low 
priority for Koontz and Zuczek during the period from January 
13 through May 29. 
I credit Koontz™ and Zuczek™s testimony that they did not see 
Pentin™s May 6 letter threatening 
them with, among other things, 
discharge, until after they received their May 29 suspension 

notices. The fact that they refused hand-delivery of the letters 
from Pentin makes it probable that 
they would also have rejected 
an attempt to deliver these letters through Rooney or Dopson. 
The fact that Rooney and Dopson 
may have seen Pentin™s letter 
before May 29 is of little moment. It is the discriminatees whom 

the Respondent should have put on notice by these letters. The 
Respondent certainly knew where they lived and could have 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 170 mailed these letters, as it did others, by certified mail. Yet, for 
some unexplained reason, it chose not to follow this method of 
ensuring that Koontz and Zuczek were on notice that failure to 
return the pagers could result in yet another termination. As will 
be explained in further detail in the analysis to follow, I find that 
Pentin™s hand-delivery of these 
letters was a calculated strategy 
by him and the Respondent to ensure that Koontz and Zuczek 
did not know their jobs were again in jeopardy. 
It is undisputed that no employee has ever been disciplined, 
let alone terminated, for conduct re
lated to their use or misuse 
of company-issued pagers. Moreover, although the record also 

establishes, as noted above, that
 employees have lost pagers 
and have left the Respondent™s 
employ without returning as-
signed pagers, there is no reliable or credible evidence that the 
Respondent took any action agains
t these individuals to either 
recover the cost of the pager or seek its return.  
In preparation for the hearing in this case, counsel for the 
General Counsel subpoenaed from 
the Respondent, inter alia, its 
records showing all employees in the same bargaining unit as 
Koontz and Zuczek who were suspended and/or discharged 
during the period from January 
1, 1995, through November 8, 1998. After conducting a diligent search of the records, the Re-

spondent produced no records showing that any unit employee 
other than Koontz and Zuczek ha
d been terminated during that period. Although records furnishe
d in response to the subpoena 
showed that a number of employees had received suspension 
notices, for infractions such as 
sleeping, insubordination, abu-
sive or threatening language, and/
or conduct, many of the disci-
plinary notices had been rem
oved from the employees™ person-
nel record. The Respondent™s counsel offered no explanation for 
this other than to speculate that they may have been removed as 
the result of grievances filed by
 the employee or the Union, or 
under a policy requiring their removal after a certain period of 
time. In many cases, the employee receiving the suspension 
never in fact served the suspension because the discipline was 
removed in the course of the 8-B or grievance process.  The 
most severe instance of discipline involving unit employees that 
is in evidence occurred in October 1998, after the terminations 
of Koontz and Zuczek at issue here. In that case, three employ-
ees who worked in purchasing positions were initially sus-
pended for 5 days pending discha
rge for violating the Respon-dent™s rules regarding the acceptance of vendor gifts. The three 
employees had accepted a weekend trip to Pittsburgh to see a 
football game, with all expenses paid by the vendor. One of the 
employees also received a 5-day suspension for being absent 
without cause when he missed work to go on the trip. At the 
conclusion of their 8-B hearings, the Respondent reached an 
agreement with the employees and the Union to suspend them 
for 40 days, rather than terminate them. This resolution of the 
discipline was reached within a 
week of the initial suspension 
notices being issued. The records furnished by the Respondent 

pursuant to subpoena also show 
that one other employee with a 
less than stellar disciplinary history received four separate disci-
plinary notices on the same day, July 14, 1998Ša warning and 
1-day suspension for unsatisfactory work, a warning for leaving 
work without permission and a 5-day suspension for using pro-
fanity toward a supervisor. With
in 2 months, the same employee 
received another suspension, for 3 days, for unsatisfactory work. 
This employee was never terminated. 
The Respondent countered this
 evidence with testimony 
from Garraux, its corporate manage
r of employee relations, that 
the failure to return the pager 
was ﬁtantamount to theftﬂ and 
that the Respondent deals with 
such cases severely, regardless 
of the value of the item stolen. No documentary evidence to 
support this testimony was offered. There is no evidence in the 
record before me that the Respondent has discharged any em-
ployee at the Fairless Works for theft. The Respondent™s wit-
nesses acknowledged that discharg
e of employees in the sala-
ried unit at the Fairless Works are rare, attributing this to the 
small size of the unit and the long tenure of most employees in 
the unit. 
3. Postmortem evidence 
As previously noted, the Respondent terminated Koontz a 
third time, on November 3, s
hortly after having revoked his 
June 4 termination for failing to 
return the pager. Koontz filed a 
grievance over this last termination, which the Union pursued 
to arbitration on October 6, 199
9. The chairman of the arbitra-
tion panel, Shyam Das, issued his award on December 3, 1999. 

Arbitrator Das denied the grievance based on his finding that 
Koontz had acted dishonestly and that the Respondent had just 
cause to discharge him. He c
oncluded further that the Respon-
dent™s decision to terminate Koontz on November 3 was not 
due to his union activities. The 
arbitrator™s finding of dishon-
esty was based on conflicting st
atements from Koontz and his doctors regarding his ability to return to work in February 1998. 
As reported in the arbitrator™s 
decision, Koontz had testified at 
an unemployment hearing on September 2, 1998, that his doc-

tors had determined that he was able to return to work in Feb-
ruary 1998. The arbitrator reported further that, on September 
16, 1998, the Union, in demanding
 that the Respondent comply 
with Das™ August 31, 1998 arbitration award reversing the 

January termination,
 submitted a letter from one of Koontz™ 
doctors stating that he was able 
to return to work by March 2, 
1998. These two statements appare
ntly conflicted with a letter 
from the other doctor treating Koontz, which had been submit-
ted as evidence in the arbitration over the January termination, 
indicating that Koontz was still unable to work as late as Febru-
ary 20, 1998. In the absence of an
y testimony at the arbitration 
hearing from Koontz or his doctors, explaining the apparent 

conflict, the arbitrator concluded that Koontz had ﬁinduced his 
doctors to misrepresent either hi
s disability or his ability to 
return to work on March 2, or 
participated in that misrepresen-

tation, for his own monetary gain.ﬂ 
The General Counsel had initially alleged that Koontz™ No-
vember 3 discharge violated Section 8(a)(1) and (3) of the Act 
but withdrew that allegation after issuance of Arbitrator Das™ 
December 3, 1999 decision. The General Counsel took this 
action under the Board™s 
Spielberg/Olin deferral policy. No 
party has contended before me th
at it was improper to defer to 
that arbitration award. Nor did 
any party offer any independent 
evidence regarding the November 
3 termination. Thus, as with 
the other arbitration awards to which the General Counsel has 
deferred, I must accept the arbitrator™s findings to the extent 
 U.S. STEEL 171they are relevant to resolution of any of the issues before me, 
including those relating to credibility of the witnesses. 
B. Analysis and Conclusion 
The Board, in 
Wright Line, 251 NLRB 1083 (1980), enfd. 
662 F.2d 899 (1st Cir. 1981), cert denied 455 U.S. 989 (1982), 
established the analytical framework for determining whether 
an employer has violated Section 8(a)(1) or (3) of the Act by 
terminating an employee. The Ge
neral Counsel must first show, 
by a preponderance of the eviden
ce, that animus against pro-
tected conduct was a motivating factor in the employer™s deci-
sion to terminate the employee. Once such a showing has been 
made, the burden shifts to the employer to demonstrate that it 
would have taken the same action even in the absence of pro-
tected conduct. To sustain his 
initial burden, the General Coun-
sel must show that the employee was engaged in activity that is 
protected by Section 7 of the Act; that the employer was aware 
of the activity; and that the protected activity was a substantial 
or motivating reason for the action it took. 
Naomi Knitting 
Plant, 328 NLRB 1279, 1281 (1999); Manno Electric, 321 
NLRB 278 (1996). The Board has long recognized that direct 
evidence of unlawful motivation will rarely be available. Thus, 
the General Counsel may rely 
upon circumstantial evidence 
from which it may be inferred that union or protected activity 
was a motivating factor in the employer™s action. 
Naomi Knit-ting Plant, supra. The evidence described above clearly establishes that Koontz 
and Zuczek were long-term, active union representatives with a 

history of grievance filing and other activities intended to en-
force the rights negotiated in the collective-bargaining agree-
ment. It is undisputed that, in 1996 and early 1997, Koontz and 
Zuczek were also involved in representing at least two female 
employees in pursuing complaints
 of sexual harassment. These 
employees ultimately pursued their claims outside the Respon-

dent by going to State and Federal antidiscrimination agencies. 
The Respondent clearly took the complaints seriously enough to 
conduct two internal investigations. Although the Respondent™s 
managers concluded that no sexu
al harassment took place, it did 
coincidentally remove the o
ffending manager from the work 
area to minimize his contact with the complaining employees. In 
any event, the protected nature of the employees™ complaints 
does not turn on their merits. See 
NLRB v. City Disposal Sys-
tems, 465 U.S. 822, 840 (1984). The record evidence also 
clearly demonstrates that the Respondent™s managers at the Fair-
less Works blamed Koontz and Zuczek for these complaints, 
accusing them of instigating the women in order to retaliate 
against the manager in a dispute over a reorganization that ad-
versely affected unit employees. The record before me contains 
no evidence which would remotely suggest that the employees™ 
complaints were not made in good faith in the reasonable belief 
that the supervisor had engaged in offensive behavior. The Respondent™s own witnesses acknowledged dealing with 
Koontz and Zuczek on a regular basis over grievances. Ken-nedy, in particular, testified th
at Koontz and Zuczek had been 
pursuing grievances for some time over the issue of assigning 
unit work to nonunit employees. In fact, this was the issue that 
precipitated the May 1997 meeting at
 which Pentin had his first 
significant confrontation with 
the two grievance representa-
tives. Based on the credited testimony of Koontz and Zuczek, I 
have already found that Pentin touched Koontz and directed an 
obscene epithet toward him and threatened both that they were 
not ﬁimmune from losing their jobs
.ﬂ I have also found that he 
repeated the threat of discharge to Zuczek the next day, after 

Koontz and Zuczek had complained about his conduct at the 
meeting to Kennedy.  
Based on the above, the General Counsel has established at 
least the first two elements of her case, that the employees were 
engaged in protected concerted and union activity and that the 
Respondent was aware of it. I also
 find that Pentin™s threat and 
abusive conduct toward Koontz at the May 1997 meeting and 
the position advanced by the Re
spondent in response to the 
anti-discrimination claims of 
the two female employees are 
evidence of the Respondent™s an
imus toward Koontz and Zuc-
zek for pursuing grievances and the sexual harassment com-

plaints. The Respondent™s subs
equent actions against Koontz 
and Zuczek must be considered against this background of 

hostility toward them in their role
s as grievance representatives. 
As found by the arbitrator, K
oontz and Zuczek ﬁabused their 
official union positionﬂ by ca
lling out on union business in 
order to avoid attending a mandatory meeting scheduled by 

Pentin on October 16, 1997. Pentin, obviously irked by this 
challenge to his authority, susp
ended them for 5 days, despite 
the fact that neither employee 
had any other discipline on their 
record and did not have attendance problems. In addition, the 
evidence in this case establishes that several other employees 
who were absent from work due to illness or vacation did not 
attend this meeting. The arbitrat
or concluded and I agree that 
this punishment was excessive and out of proportion to the 
offense. In this regard, I note th
at the evidence here shows that 
the Respondent had never before 
questioned a union official™s 
use of union time and that Koontz and Zuczek followed the 
established practice for taking time off for union business. I 
note also that the Respondent™s managers went out of their way 
to ﬁclearﬂ Koontz™ and Zuczek™s union schedules, even asking 
the Union™s International representative to reschedule a meeting 
with Koontz, also unprecedented in the Respondent™s history 
with the Union. Under these ci
rcumstances, it would have been 
reasonable for Koontz and Zuczek to believe that the Respon-dent, and Pentin in particular, was trying to interfere with their 
conduct of union business and m
odifying the established prac-
tice for taking union time. Thus, as noted by the arbitrator, their 
failure to attend the meeting was a test of wills. I believe that 
the Respondent™s decision to suspend Koontz and Zuczek for 
this first offense was motivated not by the fact that they failed 
to attend a mandatory meeting,
 as did other employees who 
were out on other forms of leave, but because they were out on 

union leave. It is apparent to me 
that Pentin saw this as another 
example of Koontz and Zuczek 
using their union positions to 
ﬁthrow a monkey wrenchﬂ into anything he tried to do.  
Koontz™ and Zuczek™s belief that the Respondent™s actions 
were an attempt to undermine th
eir position as union represen-
tatives is further evidenced by what occurred at their 8-B hear-

ings on October 31 and November 11, 1997. It is undisputed 
that Zuczek and Koontz pressed th
is belief in their questioning 
of Pentin. Frustrated by his lack
 of response to their concerns, 
Zuczek admittedly used profanity toward Pentin. Based on the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 172 credited testimony of Koontz and Zuczek, I find that this was 
precipitated by Pentin pointing his finger at Zuczek. Although 
Zuczek™s conduct on November 11 was not much different than 
Pentin™s on May 30, the Respondent suspended Zuczek for 
another 5 days. Although there is evidence in the record that the 
Respondent has suspended other employees for profanity to-
ward a supervisor, there is no evidence of any other incident 
where the profanity occurred in the context of a heated griev-
ance meeting after the employee was provoked. Moreover, 
witnesses for both sides acknow
ledged that the language used 
by Zuczek was common in the plant, referred to by several 
witnesses as shop talk. Although I need not resolve the issue 
because it is not alleged as a separate violation, I will note that 
the Board has in the past extended the Act™s protection to union 
stewards who use similar profanity in the course of a grievance 
meeting. See Severance Tool Industries, 
301 NLRB 1166 
(1991), enfd. 953 F.2d 1384 (6th Cir. 1992). 
On November 12, the day after the verbal confrontation be-
tween Zuczek and Pentin, both employees called out claiming 
to be suffering from stress. As wa
s patently obvious to the arbi-
trator and is clear from the te
stimony of the Respondent™s wit-
nesses here, the Respondent conc
luded before receiving any 
medical documentation, that Ko
ontz and Zuczek were not ill. 
This rush to judgment was typical of the Respondent™s treat-
ment of Koontz and Zuczek. Even when its own plant doctor 
advised the Respondent that he 
could not form a medical opin-
ion on the question of disabili
ty and recommended an inde-
pendent medical evaluation, the Respondent proceeded to ter-
minate their salary continuan
ce benefits and demanded that 
Koontz and Zuczek return to work. The Respondent then re-

jected a reasonable request from the Union that they be allowed 
an additional 4 days, including the Christmas holiday, to con-
sult with their doctor before returning to work. The arbitrator 
found and I agree that the Respondent did not have just cause to 
terminate Koontz and Zuczek for failing to return to work on 
December 22, 1997.
29 The Respondent™s hasty and ill-advised 
decisionmaking which led to its first attempt to terminate 
Koontz and Zuczek on January 4 demonstrates that the Re-
spondent was motivated by more than just a concern for 
whether Koontz and Zuczek were fraudulently receiving dis-
ability benefits. 
On May 5, while Koontz and Zuczek were still out of work 
awaiting the arbitration of thei
r discharge grievance, the Re-
spondent set in motion another at
tempt to terminate them. As 
found above, Pentin attempted to hand-deliver a May 6 letter 

containing a ﬁfinal warningﬂ that Koontz™ and Zuczek™s failure 
to return company-issued pagers
 within 2 weeks would subject 
them to discipline ﬁup to and 
including discharge.ﬂ There is no 
                                                          
 29 The December 1999 finding by Arbitrator Das that Koontz was 
dishonest with respect to the status of his disability in February and 
March 1998 does not affect the result here. There is no evidence in the 
record before me that would cast doubt upon the veracity of Koontz™ 
and Zuczek™s claim that they were suffering from work-related stress 
when the Respondent began its attemp
t to discharge them in December 
1997. The findings of the same arbitrator, when considering the evi-
dence before him which existed at
 the time Respondent terminated 
Koontz and Zuczek the first time, quoted above, is as accurate now as it 

was then. dispute that Koontz and Zuczek refused to accept hand-delivery 
of the letters. Although the envelopes were left with union rep-
resentatives, the Respondent made no other effort to serve 

Koontz and Zuczek with this 
warning. When the Respondent 
previously requested return of th
e pager, with only the threat of 
being billed for its cost, it sent the letter by certified mail. The 
Respondent™s unexplained decision not to use the same method 
of ensuring that Koontz and Zuczek received this final warning 
is suspect. I have found above that Koontz and Zuczek did not 
see these letters until after 
the Respondent suspended them 
subject to termination. I find, based on the pattern of Respon-
dent™s treatment of Koontz and Zuczek, that the Respondent 
was not concerned with whether Koontz and Zuczek actually 
received this warning because it had already made up its mind 
to terminate them. Had either Koontz and Zuczek actually re-
ceived the warning and returned the pager or reported it miss-
ing before the deadline, the Respondent could not have pro-
ceeded with its plans.  
The Respondent™s ﬁrush to judgmentﬂ
 in this latest attempt to 
terminate Koontz and Zuczek is further de
monstrated by the 
Respondent™s failure to conduct 
any investigation before send-
ing the May 29 notice suspending them subject to discharge for 
failing to return the pager. The memo prepared by Clair which 
was submitted to the Board™s Regional Office during the inves-
tigation is dated after the termination. The typed portion at the 
top purports to establish that Clair checked to determine the 
status of the missing pagers before the Respondent issued the 
discipline. Although Clair indicat
es in his memo that he con-
sulted with States, the Respondent™s custodian of the pager log 
who is responsible for keeping track of company-issued pagers, 
she denied being questioned about
 Koontz™ or Zuczek™s pagers 
before they were terminated. Cl
air™s handwritten footnote at the 
bottom of his memo confirms this, indicating that only after the 
terminations had been effectuated did Clair bother to check 
with States, learning for the first time that Zuczek had previ-
ously reported his pager lost. 
As noted above, Clair did not testify in this proceeding.  
The above facts and the circumstances surrounding the Re-
spondent™s June 4 termination of Koontz and Zuczek are suffi-
cient to persuade me that their union and protected concerted 
activity was a substantial and mo
tivating factor in the Respon-
dent™s decision to terminate them
 over the pagers. In addition to the above, I also note that the Respondent had apparently never 

before undertaken any similar effo
rt to retrieve a pager from an 
employee who was no longer employed by the Respondent 
even though there is evidence that
 employees have in the past 
left without returning their pagers. I thus conclude that the 
General Counsel has met his burden of proving that protected 
activity was a motivating factor
 in the Respondent™s conduct. The Respondent has argued that 
the General Counsel failed to 
meet his burden because of lack of timing and insufficient evi-
dence of animus on the part of its decisionmaker. I reject both 
these arguments. While it is true that some time had passed 

between Koontz™ and Zuczek™s pursuit of the sexual harassment 
complaints of fellow employees and the June 4 terminations, 
their protected activity was not limited to this issue. Their ac-
tivities as union grievance repr
esentatives were ongoing. Each 
time they filed a grievance, or made an issue over a work as-
 U.S. STEEL 173signment, they were engaged in 
activity protected by Section 7 
of the Act. It could also be argued that their action in taking 
union time to avoid attending 
the October 16 meeting sched-
uled by Pentin was an effort to
 protest a perceived interference 
by management in the Union™s affairs. This is the position they 
took at their 8-B hearings. The Respondent™s reaction to this 
test of management authority 
commenced with that meeting 
and escalated until the June 4 term
inations at issue here. Thus, 
contrary to the Respondent™s ar
gument, the element of timing 
supports a finding of unlawfu
l motivation in this case. 
The Respondent™s attempt to di
stance itself from the clear 
evidence of animus on the part of Pentin and the other local 
managers is frivolous. Although
 Garraux may have been the 
individual who made the final decision as to Koontz™ and Zuc-
zek™s termination, 
he relied upon reports and recommendations he received from the people at 
the Fairless Works, including 
Pentin. He did not conduct any ﬁindependent investigationﬂ in 
the sense of contacting the Union or Koontz and Zuczek to 
obtain their side of the story. Rather, he accepted whatever 
Pentin and the other managers
 communicated to him as the 
basis for his decision. Under these circumstances, whatever 
animus these managers harbored 
toward the discriminatees was 
attributable to the Responde
nt. Moreover, Garraux himself exhibited significant animus to
ward Koontz and Zuczek. I ob-
served at the hearing that he bristled with hostility when testify-
ing about the two discriminatees. The preponderance of the 
evidence here convinces me that
 animus toward Koontz™ and 
Zuczek™s union and protected activity infected every step of the 
decisionmaking process at issue here. 
The burden thus shifts to the Respondent to prove that it 
would have terminated Koontz a
nd Zuczek on June 4 even in 
the absence of such activity. An employer can meet its 
Wright Line burden if it establishes that
 it had a reasona
ble belief that 
an employee engaged in misconduct and that it would have 
terminated any employee for 
engaging in such misconduct. Rockwell Automation/Dodge, 
330 NLRB 82, 85 (2000), and 
cases cited therein. However, an employer must do more than 

simply show that it had a legi
timate reason for taking discipli-
nary action. It must persuade by a preponderance of the evi-
dence that the same action would have been taken in the ab-
sence of protected activity. 
Centre Property Management, 
277 
NLRB 1376 (1985); 
Roure Betrand Dupont, Inc., 
271 NLRB 443 (1984). Where the General Counsel makes out a strong 
prima facie case, as has been 
done here, the burden on the re-
spondent to overcome a finding of 
discrimination is substantial. 
Eddyleon Chocolate Co., 
301 NLRB 887, 890 (1991). 
There is no dispute that ne
ither Koontz nor Zuczek re-
sponded to Clair™s January 13 lett
er directing them to return their pagers or risk being billed for their cost. I have found 
above that, in all likelihood, Koontz and Zuczek still had their 
pagers when they received this directive. Thus, when Pentin 
prepared the May 6 final notice, warning them that they faced 
discipline up to and including discharge if they did not return 
the pagers by May 20, the Respondent would reasonably have 
believed that Koontz and Zuczek still had their company-issued 
pagers. When the pagers had still not been returned by May 29, 
the Respondent initiated the process that led to the June 4 ter-
mination. The real issue here is whether the failure to return the 
pagers would have resulted in 
a second termination if not for Koontz™ and Zuczek™s history of union and protected concerted 
activity. 
The Respondent argues that it ma
de the decision to terminate Koontz and Zuczek because it considered their failure to return 
the pagers as a continuation of a pattern of defiant disregard of 

reasonable management directives
. The Respondent also argues 
that the failure to return the pagers was tantamount to theft of 
company property, conduct which routinely results in termina-
tion, regardless of the value of the item stolen. There are sev-
eral problems with this defens
e. The Respondent™s efforts to 
suspend and discharge the discri
minatees for earlier instances of ﬁdefiant disregard of manage
ment authorityﬂ have already 
been struck down by arbitrators who heard all the evidence and 

concluded that the Respondent did 
not have just cause for this 
discipline. After hearing the evidence in the instant case, I have 

agreed with these arbitratio
n decisions. Because the Respon-
dent was ordered by the arbitration panel to remove the prior 
suspension and termination, it would be improper to rely upon 
this prior discipline as proof that the Respondent had just cause 
to discharge Koontz and Zuczek over the missing pagers. 
Moreover, I do not agree with the Respondent that Koontz™ and 
Zuczek™s behavior that resulted in the prior discipline exhibits 
the type of conduct that would routinely result in discharge at 
the Respondent™s facility. There is no evidence in the record 
before me that the Respondent ha
s ever terminated an employee 
for disregarding a management di
rective. On the contrary, the 
limited evidence of discipline that
 is in the record suggests that 
the Respondent has tolerated di
sregard of significant policies 
over acceptance of gifts from vendors, insubordination, and 
leaving work without permissi
on by choosing lesser forms of 
discipline than termination for the employees involved.  
Garraux™s testimony that he c
onsidered the discriminatees™ 
failure to return the pagers as 
ﬁtantamount to theft of company 
propertyﬂ was contradicted by Pentin, the supervisor who initi-
ated the disciplinary action. Pentin testified that the issue was 

not Koontz™ and Zuczek™s failure 
to return the pagers, but their 
intentional disregard of a manage
ment directive to return them, 
conduct which Pentin described 
as defiance. I have already 
noted above that Pentin bore subs
tantial animus toward what he perceived to be defiance by Koontz and Zuczek that occurred in 
the context of their grievance 
and union representational activi-
ties. This animus obviously colo
red the significance he attached 
to their failure to return the pagers. I note, for example, the 
absence of any evidence that the Respondent attempted to re-
trieve pagers from former employees before Clair™s January 13 
letter, despite the testimony of 
States that it was not unusual for 
an employee to leave the Res
pondent™s employ without return-
ing a company-issued pager. The record also establishes that 
the Respondent exhibited very li
ttle concern about lost or miss-
ing pagers it had issued its mana
gers and employees before the 
issue arose with Koontz and Zuczek. 
Based on the above, I conclude that the Respondent has not 
met its burden of showing that 
it would have terminated Koontz 
and Zuczek on June 4 for failure to return their pagers were it not for their statutorily protecte
d activities as union grievance 
representatives. In reaching this conclusion, I have considered 
the final arbitration decision upholding Koontz™ third termina-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 174 tion and his finding that Koontz had been dishonest and en-
gaged in fraudulent conduct to increase a potential backpay 
award. I have already found that Zuczek was not entirely credi-
ble. In addition, Koontz™ and Zuczek™s efforts at challenging 
management over workplace issu
es, while clearly protected, 
approached the line between pe
rmissible advocacy and insub-
ordination. Nevertheless, their defiant behavior and any ﬁdis-
honestyﬂ in pursuing their claims
 of work-related stress were provoked by the Respondent™s camp
aign to rid itself of these 
strong and effective union representa
tives. It is undisputed that, 
before the arrival of Pentin, Koontz, and Zuczek had worked 
many years for the Respondent and performed their union du-
ties without any discipline. By October 1997, it was clear that 
Pentin was on a path to set them up for termination in retalia-
tion for their challenge to his authority that began with the in-
ventory in May. Their simultane
ous claim to be suffering from workplace stress, which may have seemed incredible to Pentin 

and the Respondent™s management, was a reasonable response 
to the suspension and what occurred at the 8-B hearings. The 

Respondent™s abrupt cancellation of
 their disability benefits and 
decision to terminate them, in disregard of existing medical 

reports and the opinion of it™s own plant doctor, would only 
tend to exacerbate any feelings of defiance on the part of 
Koontz and Zuczek and would expl
ain their disregard of Clair™s 
letter. I have already concluded, from the manner it which it 
was delivered, that Pentin™s May 6 final notice was not an at-
tempt to warn the employees that they faced discipline for per-
ceived misconduct, but simply a
nother attempt to set them up 
for termination. Under these circumstances, the Respondent 
cannot escape liability for its acti
ons by pointing the finger at 
Koontz and Zuczek. 
Accordingly, I find that the preponderance of the evidence in 
the record establishes that th
e Respondent terminated Koontz 
and Zuczek on June 4 because of their protected union and 

concerted activities. The Responde
nt has thus violated Section 
8(a)(1) and (3) of the Act as alleged in the complaint. 
CONCLUSION OF LAW 
By terminating Brian Koontz an
d Stanley Zuczek on June 4, 
1998, because of their union and other protected concerted 
activities the Re
spondent has engaged in unfair labor practices 
affecting commerce within the meaning of Section 8(a)(1) and 
(3) and Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. Th
e Respondent having discrimina-torily discharged Stanley Zuczek, it must offer him reinstate-

ment and make him whole for an
y loss of earnings and other 
benefits, computed on a quarterly basis from date of discharge 
to date of proper offer of reinstatement, less any net interim 
earnings, as prescribed in 
F. W. Woolworth Co.
, 90 NLRB 289 
(1950), plus interest as computed in New Horizons for the Re-
tarded, 283 NLRB 1173 (1987). Although I have found that the 
Respondent also violated the Ac
t by discharging Brian Koontz, 

the General Counsel does not seek reinstatement as a remedy in 
light of the December 1999 arbitration award upholding his 
November 3, 1998 termination. To
 the extent it has not already 
done so, however, the Respondent must make Koontz whole for 
any loss of earnings and other benefits for the period from June 
4 through November 3, 1998, in the manner set forth above. I 
shall also recommend the customary expunction and notice 
posting remedies. On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
30ORDER The Respondent, U.S. Steel, a Division of USX Corporation, 
Fairless Hills, Pennsylvania, its officers, agents, successors, and 
assigns, shall 
1. Cease and desist from 
(a) Discharging or otherwise 
discriminating against any em-
ployee for supporting United Steelworkers of America, Local 

Union No. 5092, AFLŒCIO, or any other union, or for engaging 
in any other concerted activities that are protected by the Act. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Stanley 
Zuczek full reinstatement to his former job or, if that job no 

longer exists, to a substantiall
y equivalent position, without 
prejudice to his seniority or any other rights or privileges previ-
ously enjoyed. 
(b) Make Brian Koontz and Stanley Zuczek whole for any 
loss of earnings and other benefits suffered as a result of the 
discrimination against them, in 
the manner set forth in the rem-
edy section of the decision. 
(c) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful discharges, and within 3 

days thereafter notify the Koont
z and Zuczek in writing that 
this has been done and that th
e discharges will not be used 
against them in any way. 
(d) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records, including an 
electronic copy of the records if stored in electronic form, nec-
essary to analyze the amount of 
backpay due under the terms of 
this Order. (e) Within 14 days after service by the Region, post at its fa-
cility in Fairless Hills, Pennsylvania, copies of the attached 

notice marked ﬁAppendix B.ﬂ
31 Copies of the notice, on forms 
                                                          
 30 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
31 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 U.S. STEEL 175provided by the Regional Director for Region 4, after being 
signed by the Respondent™s author
ized representative, shall be 
posted by the Respondent immedi
ately upon receipt and main-
tained for 60 consecutive days in
 conspicuous places including all places where notices to employees are customarily posted. 
Reasonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any other 
material. In the event that, during the pendency of these pro-
ceedings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 
all current employees and former employees employed by the 
Respondent at any time since June 4, 1998. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
  